Exhibit 10.24
CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH THREE ASTERISKS [***].
 
Receivables Loan Agreement
Dated as of December 30, 2009
Among
ABF Freight Funding LLC, as Borrower,
ABF Freight System, Inc., as initial Servicer,
SunTrust Bank
and
SunTrust Robinson Humphrey, Inc., as Agent
 

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
 
           
Article I
  Commitment; Borrowing Procedures     1  
 
           
Section 1.1.
  Commitment     1  
Section 1.2.
  Borrowing Procedures     1  
Section 1.3.
  Prepayments     2  
Section 1.4.
  Deemed Collections     2  
Section 1.5.
  Payment Requirements and Computations     3  
 
           
Article II
  Payments and Collections     3  
 
           
Section 2.1.
  Payments of Recourse Obligations     3  
Section 2.2.
  Collections Prior to the Facility Termination Date     3  
Section 2.3.
  Application of Collections After the Facility Termination Date     4  
Section 2.4.
  Payment Rescission     4  
Section 2.5.
  Clean Up Call; Release of Security Interests     4  
 
           
Article III
  [Reserved]     5  
 
           
Article IV
  Loans     5  
 
           
Section 4.1.
  Loans     5  
Section 4.2.
  Interest Payments     5  
Section 4.3.
  Loan Interest Rates     5  
Section 4.4.
  Suspension of the LIBO Rate     5  
Section 4.5.
  Default Rate     5  
 
           
Article V
  Representations and Warranties     6  
 
           
Section 5.1.
  Representations and Warranties of the Borrower Parties     6  
 
           
Article VI
  Conditions of Loans     8  
 
           
Section 6.1.
  Conditions Precedent to Initial Loan     8  
Section 6.2.
  Conditions Precedent to All Loans     8  
 
           
Article VII
  Covenants     9  
 
           
Section 7.1.
  Affirmative Covenants of the Borrower Parties     9  
Section 7.2.
  Negative Covenants of the Borrower Parties     14  
Section 7.3.
  Affirmative Post-Closing Covenants of the Borrower Parties     15  
 
           
Article VIII
  Administration and Collection     15  
 
           
Section 8.1.
  Designation of Servicer     15  
Section 8.2.
  Duties of Servicer     15  
Section 8.3.
  Collection Notices     16  
Section 8.4.
  Responsibilities of the Borrower     16  
Section 8.5.
  Receivables Reports     17  
Section 8.6.
  Servicing Fee     17  
 
           
Article IX
  Amortization Events     17  
 
           
Section 9.1.
  Amortization Events     17  
Section 9.2.
  Servicer Termination Events     19  
Section 9.3.
  Remedies     19  

 

 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Article X
  Indemnification     20  
 
           
Section 10.1.
  Indemnities by the Borrower Parties     20  
Section 10.2.
  Increased Cost and Reduced Return     21  
Section 10.3.
  Other Costs and Expenses     22  
 
           
Article XI
  The Agent     22  
 
           
Section 11.1.
  Authorization and Action     22  
Section 11.2.
  STRH, SunTrust Bank and Affiliates     22  
 
           
Article XII
  Assignments and Participations; Refinancing     22  
 
           
Section 12.1.
  Successors and Assigns     22  
Section 12.2.
  Participants     22  
Section 12.3.
  Assignments     22  
Section 12.4.
  Prohibition on Assignments by the Borrower Parties     23  
Section 12.5.
  Refinancing by Three Pillars     23  
 
           
Article XIII
  Miscellaneous     23  
 
           
Section 13.1.
  Waivers and Amendments     23  
Section 13.2.
  Notices     24  
Section 13.3.
  Protection of Agent’s Security Interest     24  
Section 13.4.
  Confidentiality     24  
Section 13.5.
  Limitation of Liability     25  
Section 13.6.
  No Recourse Against the Lender     25  
Section 13.7.
  Choice of Law     25  
Section 13.8.
  Consent to Jurisdiction     25  
Section 13.9.
  Waiver of Jury Trial     26  
Section 13.10.
  Integration; Binding Effect; Survival of Terms     26  
Section 13.11.
  Counterparts; Severability; Section References     26  
Section 13.12.
  Characterization; Security Interest     26  
Section 13.13.
  Increase in Commitment     26  

     
Exhibit I
  Definitions
 
   
Exhibit II
  Form of Borrowing Request
 
   
Exhibit III
  Jurisdiction of Organization of the Borrower Parties; Places of Business of
the Borrower Parties; Locations of Records; Federal Employer Identification
Number(s)
 
   
Exhibit IV
  Names of Collection Banks and Segregated Account Banks; Lock-Boxes, Segregated
Accounts and Collection Accounts
 
   
Exhibit V
  Form of Compliance Certificate
 
   
Exhibit VI
  [Reserved]
 
   
Exhibit VII
  Form of Monthly Report
 
   
Exhibit VIII
  Form of Weekly Report
 
   
Exhibit IX
  Form of Prepayment Notice
 
   
Exhibit X
  Form of Assignment and Acceptance
 
   
Schedule A
  Documents to be Delivered to the Agent on or Prior to the Initial Loan

 

-ii-



--------------------------------------------------------------------------------



 



Receivables Loan Agreement
This Receivables Loan Agreement, dated as of December 30, 2009 (this
“Agreement”), is entered into by and among:
(a) ABF Freight Funding LLC, a Delaware limited liability company (the
“Borrower”),
(b) ABF Freight System, Inc., a Delaware corporation (“ABF” or the “Servicer”),
as initial Servicer (the Servicer together with the Borrower, the “Borrower
Parties” and each, a “Borrower Party”),
(c) SunTrust Bank, a Georgia banking corporation (“SunTrust” or the “Lender”),
and
(d) SunTrust Robinson Humphrey, Inc., a Tennessee corporation (“STRH”), as agent
and administrator for the Lender and its assigns under the Transaction Documents
(together with its successors and assigns in such capacity, the “Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
Preliminary Statements
Whereas, Borrower desires that the Lender extend financing to Borrower on the
terms and conditions set forth herein.
Whereas, the Lender is willing to provide such financing on the terms and
conditions set forth in this Agreement.
Whereas, STRH has been requested and is willing to act as agent and
administrator on behalf of the Lender and its assigns in accordance with the
terms hereof.
Article I
Commitment; Borrowing Procedures
Section 1.1. Commitment. (a) Upon the terms and subject to the conditions of
this Agreement (including, without limitation, Article VI), the Lender agrees to
make loans to Borrower on a revolving basis from time to time (the “Commitment”)
prior to the Facility Termination Date in such amounts as may be from time to
time requested by Borrower pursuant to Section 1.2; provided that no Loans shall
be made by the Lender if, after giving effect thereto, the Aggregate Loan Amount
would exceed the lesser of (a) the Facility Limit and (b) the Net Pool Balance
less the Required Reserve. The Borrower will pay Interest on Loans made pursuant
to this Agreement at the Alternate Base Rate or the LIBO Rate, selected in
accordance with Article IV hereof. Within the limits of the Commitment, Borrower
may borrow, prepay and reborrow under this Section 1.1.
(b) The Borrower may, upon at least ten (10) Business Days’ notice to the Agent,
terminate in whole or reduce in part, the unused portion of the Facility Limit,
without premium or penalty; provided that each partial reduction of the Facility
Limit shall be in an amount equal to $5,000,000 (or a larger integral multiple
of $1,000,000 if in excess thereof) and shall not reduce the Facility Limit
below $10,000,000.
Section 1.2. Borrowing Procedures. The Borrower (or the Servicer, on its behalf)
may request a Loan hereunder by giving notice to Agent of a proposed borrowing
not later than 12:00 noon (Atlanta, Georgia time), at least (i) three
(3) Business Days prior to the proposed date of such borrowing (or such lesser
period of time as Lender may consent) in the case of a Loan which is to bear
interest at the LIBO Rate, and (ii) one (1) Business Day prior to the proposed
date of such borrowing (or such lesser period of time as Lender may consent) in
the case of a Loan which is to bear interest at the Alternate Base Rate, in a
form set forth as Exhibit II hereto (each, a “Borrowing Request”). Each
Borrowing Request shall be subject to Section 6.2 hereof and shall be
irrevocable and binding on the Borrower. Each Borrowing Request shall specify
the requested Loan amount (which shall not be less than $1,000,000 or a larger
integral multiple of $100,000), whether the Loan is to be made at the LIBO Rate
or the Alternate Base Rate, and the Borrowing Date (which shall be on a Business
Day). There shall not be more than four (4) Loans which are accruing interest at
the LIBO Rate outstanding at any time. On each Borrowing Date, upon satisfaction
of the applicable conditions precedent set forth in Article VI and this
Section 1.2, the Lender shall deposit to the Facility Account, in immediately
available funds, no later than 2:00 p.m. (Atlanta time), an amount equal to the
requested Loan.

 

 



--------------------------------------------------------------------------------



 



Section 1.3. Prepayments. (a) The Borrower shall provide the Agent with prior
written notice in conformity with the Required Notice Period in the form of
Exhibit IX hereto (a “Prepayment Notice”) of any proposed prepayment of any Loan
or, in the case of any Loan bearing interest at the Alternate Base Rate, any
portion thereof. The Borrower shall only deliver a Prepayment Notice if
Collections are available in an amount sufficient to make the proposed
prepayment of a Loan plus any related accrued and unpaid Interest and Broken
Funding Costs. Such Prepayment Notice shall designate (i) the date (the
“Proposed Prepayment Date”) upon which any such prepayment shall occur (which
date shall give effect to the applicable Required Notice Period and need not be
a Settlement Date), (ii) the amount of the Loan or Loans to be prepaid, and
(iii) to which Loan or Loans such prepayment shall apply (in the absence of
direction from the Borrower as to which Loans shall be prepaid such prepayment
shall be applied as the Agent shall determine in its reasonable discretion) (the
“Aggregate Prepayment”). Only one (1) Prepayment Notice shall be outstanding at
any time. The Borrower shall pay any Broken Funding Costs and accrued and unpaid
Interest on the portion of the Aggregate Loan Amount which has been prepaid on
the Proposed Prepayment Date, provided, however, that unpaid accrued Interest on
such prepaid amount shall only be paid on such date if so requested by the
Administrator, on behalf of the Lender, in its sole discretion, otherwise such
Interest shall be payable on the next occurring Settlement Date.
(b) If on any day the Aggregate Loan Amount exceeds the amount obtained by
subtracting the Required Reserve from the Net Pool Balance (such an event, a
“Borrowing Base Deficiency”), the Borrower, upon notice from Lender or Agent of
such Borrowing Base Deficiency or upon the knowledge of an Authorized Officer of
the Borrower thereof, shall make a prepayment of the Aggregate Loan Amount in an
amount equal to such excess, plus any Broken Funding Costs and accrued and
unpaid Interest on the portion of the Aggregate Loan Amount which has been
prepaid, provided, however, that unpaid accrued Interest on such prepaid amount
shall only be paid on such date if so requested by the Administrator, on behalf
of the Lender, in its sole discretion, otherwise such Interest shall be payable
on the next occurring Settlement Date
Section 1.4. Deemed Collections. If on any day:
(i) the Outstanding Balance of any Receivable that was included as an Eligible
Receivable in the most recent Monthly Report or Weekly Report provided to the
Agent is reduced or cancelled as a result of any defective, returned or rejected
goods or services, any cash discount or any other adjustment by the Originator
or any Affiliate thereof, or as a result of any governmental or regulatory
action, or
(ii) the Outstanding Balance of any Receivable that was included as an Eligible
Receivable in the most recent Monthly Report or Weekly Report provided to the
Agent is reduced or canceled as a result of a setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related or
an unrelated transaction), or
(iii) the Outstanding Balance of any Receivable that was included as an Eligible
Receivable in the most recent Monthly Report or Weekly Report provided to the
Agent is reduced on account of the obligation of the Originator or any Affiliate
thereof to pay to the related Obligor any rebate or refund, or
(iv) the Outstanding Balance of any Receivable that was included as an Eligible
Receivable in the most recent Monthly Report or Weekly Report provided to the
Agent is less than the amount included in calculating the Net Pool Balance for
purposes of any Monthly Report or Weekly Report (for any reason other than
receipt of Collections or such Receivable becoming a Defaulted Receivable), or
(v) any of the representations or warranties of the Borrower set forth in
Section 5.1(g), Section 5.1(i), Section 5.1(j), Section 5.1(q), Section 5.1(r),
Section 5.1(s), Section 5.1(t), Section 5.1(u) or Section 5.1(y) were not true
when made with respect to any Purchased Receivable,
then, on such day as notice has been given to Borrower by Lender or Agent of
such occurrence or an Authorized Officer of the Borrower shall have knowledge
thereof, the Borrower shall be deemed to have received a Collection of such
Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable, and (in either case), (1) at all times
prior to an Amortization Event, if as a result of such Deemed Collection a
Borrowing Base Deficiency would occur, not later than two Business Days
thereafter the Borrower shall pay to the Agent’s Account an amount necessary to
cure such Borrowing Base Deficiency and (2) at all times after an Amortization
Event has occurred, not later than two Business Days thereafter the Borrower
shall pay an amount equal to such Deemed Collection to the Agent’s Account to be
distributed in the same manner as actual cash collections are distributed
pursuant to Section 2.3 hereof.
If the Borrower pays the Outstanding Balance of any Purchased Receivable under
clause (B) above, the Agent agrees to release all right, title and interest it
may have in and to such Purchased Receivable and the Related Security relating
solely to such Receivable to the extent the Originator is required to repurchase
such Receivable from the Borrower, and does repurchase such Receivable, in
accordance with the terms of Receivables Sale Agreement.

 

-2-



--------------------------------------------------------------------------------



 



Section 1.5. Payment Requirements and Computations. All amounts to be paid or
deposited by a Borrower Party pursuant to any provision of this Agreement shall
be paid or deposited in accordance with the terms hereof no later than
12:00 noon (Atlanta time) on the day when due in immediately available funds,
and if not received before 12:00 noon (Atlanta time) shall be deemed to be
received on the next succeeding Business Day. If such amounts are payable to the
Agent for the account of the Lender, they shall be paid to the Agent’s Account,
for the account of the Lender until otherwise notified by the Agent. All
computations of Interest which accrues at the Alternate Base Rate shall be made
on the basis of a year of 365 or 366 days, as applicable, for the actual number
of days elapsed in the applicable Interest Period. All computations of Interest
(other than Interest which accrues at the Alternate Base Rate), per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed in the applicable
Interest Period. If any amount hereunder shall be payable on a day which is not
a Business Day, such amount shall be payable on the next succeeding Business
Day.
Article II
Payments and Collections
Section 2.1. Payments of Recourse Obligations. The Borrower hereby promises to
pay the following (collectively, the “Recourse Obligations”):
(a) all amounts due and owing under Section 1.3 or Section 1.4 on the dates
specified therein or in order to cure a Borrowing Base Deficiency within two
(2) Business Days of knowledge of an Authorized Officer of the Borrower or
notice from Agent or Lender of the occurrence thereof;
(b) the fees set forth in the Fee Letter on the dates specified therein;
(c) all accrued and unpaid Interest on the Loans accruing Interest at the
Alternate Base Rate or the Default Rate on each Settlement Date applicable
thereto;
(d) all accrued and unpaid Interest on the Loans accruing Interest at the LIBO
Rate on the last day of each Interest Period applicable thereto; and
(e) all Broken Funding Costs and Indemnified Amounts upon demand.
Section 2.2. Collections Prior to the Facility Termination Date. (a) Prior to
the Facility Termination Date, any Deemed Collections and any Collections
received by the Servicer shall be set aside in the Master Collection Account and
held in trust by the Servicer for the payment of any accrued and unpaid Recourse
Obligations as provided in this Section 2.2. Any Collections not required to be
set aside pursuant to the foregoing sentence may be distributed prior to the
next Settlement Date to the Servicer in respect of the Servicing Fee or to the
Borrower for purposes of purchasing new Receivables pursuant to the Receivables
Sale Agreement or paying down the Subordinated Note or, to the extent that the
amount in the Master Collection Account available for distribution on any day
exceeds the sum of (i) the purchase price of the Receivables to then be
purchased under the Receivables Sale Agreement, (ii) the amounts outstanding and
payable under the Subordinated Note and (iii) any other Recourse Obligations
payable on or prior to the next scheduled Settlement Date, such excess amount
may be distributed by the Borrower to the Originator in accordance with the
terms of the Borrower’s limited liability company agreement so long as a
Borrowing Base Deficiency will not result from such proposed distribution.
(b) On each Settlement Date and, with respect to clause “first” and “fourth”
below, on the last day of each Interest Period for a LIBO Loan and on the date
any prepayment of the Loans is required pursuant to Section 1.3 hereof, prior to
the Facility Termination Date, the Servicer shall apply the amounts set aside in
the Master Collection Account that are not permitted to be distributed to the
Borrower under Section 2.2(a) (if not previously paid in accordance with Section
2.1) in the order specified below:
first, ratably to the payment of all accrued and unpaid Interest and Broken
Funding Costs (if any) that are then due and owing,
second, to the extent funds are available therefor after payment of clause
first, to the accrued and unpaid Servicing Fee,
third, to the extent funds are available therefor after payment of clauses first
and second, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing,
fourth, to the extent funds are available therefor after payment of clauses
first through third, if required under Section 1.3 or Section 1.4 or in order to
avoid an Amortization Event or Unmatured Amortization Event under
Section 9.1(n), to the ratable reduction of the Aggregate Loan Amount, provided,
that such application shall be made to such Loans as will, and otherwise in a
manner reasonably calculated to, minimize the Borrower’s liability for Broken
Funding Costs as a result of such application of such funds in reduction of the
Aggregate Loan Amount,
fifth, to the extent funds are available therefor after payment of clauses first
through fourth, for the ratable payment of all other unpaid Recourse
Obligations, if any, that are then due and owing, and

 

-3-



--------------------------------------------------------------------------------



 



sixth, to the extent funds are available therefor after payment of clauses first
through fifth, the balance, if any, to the Borrower or otherwise in accordance
with the Borrower’s instructions, provided, however, that if any event has
occurred and is continuing that would constitute an Amortization Event,
Unmatured Amortization Event, Unmatured Servicer Termination Event or a Servicer
Termination Event, any funds available to be applied pursuant to this clause
sixth shall be retained in the Master Collection Account (unless otherwise
consented to in writing by the Agent) until such time as the event that would
constitute an Amortization Event, Unmatured Amortization Event, Unmatured
Servicer Termination Event or Servicer Termination Event has been cured or
waived in accordance with the terms of this Agreement.
(c) In the event that a Collection Notice has been delivered pursuant to any
Collection Account Agreement, all amounts received in any Collection Account
shall at the sole discretion of the Agent, either (i) be retained in such
Collection Account or other account of the Agent for such day, Interest Period
or part thereof and applied on the next following Settlement Date or the last
day of any Interest Period occurring prior to the next following Settlement Date
in accordance with the terms of this Agreement until the Aggregate Loan Amount
and all other amounts owing hereunder are paid in full or (ii) be released to
the Borrower and applied in accordance with the terms of this Agreement.
Section 2.3. Application of Collections After the Facility Termination Date.
(a) On the Facility Termination Date and on each day thereafter, the Servicer
shall set aside and hold in trust, for the benefit of the Secured Parties, all
Collections received on each such day. On and after the Facility Termination
Date, the Servicer shall, on each Settlement Date and on each other Business Day
specified by the Agent remit to the Agent’s Account the amounts set aside
pursuant to the preceding sentence. The Agent shall apply such amounts on each
Settlement Date, and, with respect to clause “second” and “fifth” below, on the
last day of each Interest Period for a LIBO Loan, and on each other Business Day
it so chooses in the order specified below:
first, to the reimbursement of the Agent’s costs of collection and enforcement
of this Agreement,
second, to the extent funds are available therefor after payment of clause
first, ratably to the payment of all accrued and unpaid Interest and Broken
Funding Costs,
third, to the extent funds are available therefor after payment of clauses first
and second, to the accrued and unpaid Servicing Fee,
fourth, to the extent funds are available therefor after payment of clauses
first through third, ratably to the payment of all accrued and unpaid fees under
the Fee Letter,
fifth, to the extent funds are available therefor after payment of clauses first
through fourth, to the ratable reduction of the Aggregate Loan Amount, provided,
that such application shall be made to such Loans as will, and otherwise in a
manner reasonably calculated to, minimize the Borrower’s liability for Broken
Funding Costs as a result of such application of such funds in reduction of the
Aggregate Loan Amount,
sixth, to the extent funds are available therefor after payment of clauses first
through fifth, for the ratable payment of all other Aggregate Unpaids, and
seventh, to the extent funds are available therefor after payment of clauses
first through sixth, to the Borrower.
Section 2.4. Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. The Borrower shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Agent (for application to the Person or Persons who suffered such rescission,
return or refund) the full amount thereof, plus interest thereon at the Default
Rate from the date of any such rescission, return or refunding.
Section 2.5. Clean Up Call; Release of Security Interests. (a) The Servicer (so
long as the Servicer is an Affiliate of the Borrower) shall have the right
(after providing written notice to the Agent in accordance with the Required
Notice Period), at any time following the reduction of the Aggregate Loan Amount
to a level that is less than 10.0% of the highest Aggregate Loan Amount
outstanding during the term of this Agreement, to purchase all of the remaining
Purchased Receivables from the Borrower for the fair and reasonably equivalent
value thereof, but in no event shall the amount paid pursuant to any such
purchase be less than the Aggregate Unpaids through the date of such purchase,
provided, however, that any portion of the Aggregate Unpaids consisting of
unpaid accrued Interest shall only be paid on such date if so requested by the
Administrator, on behalf of the Lender, in its sole discretion, otherwise such
Interest shall be payable on the next occurring Settlement Date. Such payment
shall be payable in immediately available funds to the Agent’s Account. Upon
such prepayment, the Agent shall release any Adverse Claim on such Receivables,
Related Security and Collections with respect thereto created by the Agent. Such
release shall be without representation, warranty or recourse of any kind by, on
the part of, or against the Lender or the Agent.

 

-4-



--------------------------------------------------------------------------------



 



(b) On the Final Payout Date, the Agent on behalf of the Secured Parties shall
be considered to have released, free and clear of any Adverse Claim created by
the Agent (but otherwise shall be without representation, warranty or recourse
of any kind by, on the part of, or against the Secured Parties or the Agent) to
the Borrower the Agent’s (on behalf of the Secured Parties) security interest in
the Purchased Receivables, Related Security and Collections with respect thereto
and shall at the request, and sole cost and expense, of the Borrower, execute
and deliver to the Borrower, all such documents or instruments as are necessary
to terminate the Agent’s security interest on behalf of the Secured Parties in
the Purchased Receivables, Related Security and Collections with respect
thereto.
Article III
[Reserved]
Article IV
Loans
Section 4.1. Loans. Prior to the occurrence of an Amortization Event, the
outstanding principal amount of each Loan shall accrue Interest for each day
during the related Interest Period at either the LIBO Rate or the Alternate Base
Rate, as applicable, in accordance with the terms and conditions hereof. Until
the Borrower gives the required notice to the Agent of another Interest Rate in
accordance with Section 4.3, the initial Interest Rate for any Loan shall be the
LIBO Rate (unless the Default Rate is then applicable).
Section 4.2. Interest Payments. On each Settlement Date, the Borrower shall pay
to the Agent (for the benefit of the Lender) an aggregate amount equal to the
accrued and unpaid Interest on each Loan for the entire Interest Period of each
Loan in accordance with Article II.
Section 4.3. Loan Interest Rates. At the date of each borrowing of a Loan and at
the commencement of each Interest Period (with the required prior notice
described in this Section 4), the Borrower may select the LIBO Rate (subject to
Section 4.4 below) or the Alternate Base Rate as the Interest Rate applicable
for each Loan during such Interest Period. The Borrower shall by 12:00 noon
(Atlanta time): (a) at least three (3) Business Days prior to the commencement
of any Interest Period with respect to which the LIBO Rate is being requested as
a new Interest Rate and (b) at least one (1) Business Day prior to the
commencement of any Interest Period with respect to which the Alternate Base
Rate is being requested as a new Interest Rate, give the Agent irrevocable
notice of the new Interest Rate for the Loan associated with such new Interest
Period and the duration of such Interest Period.
Section 4.4. Suspension of the LIBO Rate. (a) If the Lender notifies the Agent
that it has determined that funding its Loans at a LIBO Rate would violate any
applicable law, rule, regulation, or directive of any governmental or regulatory
authority, whether or not having the force of law, or that (i) deposits of a
type and maturity appropriate to match fund its Loan at such LIBO Rate are not
available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Loan at such LIBO Rate, then the Agent will promptly
notify the Borrower Parties and the Agent shall suspend the availability of such
LIBO Rate and require the Borrower to select the Alternate Base Rate for any
Loans accruing Interest at such LIBO Rate; provided, however, the failure to so
notify any Borrower Party shall not result in the non-suspension of the
availability of such LIBO Rate.
(b) Upon the occurrence of any event giving rise to the operation of
Section 4.4(a) with respect to the Lender, it will, if requested by the
Borrower, to the extent permissible under applicable law, endeavor in good faith
to change the funding office at which it books its ratable share of any Loan
accruing Interest at a LIBO Rate hereunder if such change would make it lawful
for the Lender to fund such Loan at a LIBO Rate; provided, however, that such
change may be made in such manner that the Lender, in its sole and reasonable
determination, suffers no unreimbursed cost or expense or any disadvantage
whatsoever.
Section 4.5. Default Rate. From and after the occurrence of an Event of Default,
all Loans shall accrue Interest at the Default Rate.

 

-5-



--------------------------------------------------------------------------------



 



Article V
Representations and Warranties
Section 5.1. Representations and Warranties of the Borrower Parties. Each
Borrower Party hereby represents and warrants to the Agent and the Lender, as to
itself, as of the date hereof and as of the date of each Loan that:
(a) Existence and Power. Such Borrower Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement and such jurisdiction is
its sole jurisdiction of organization. Such Borrower Party is duly organized
under the laws of its jurisdiction of organization and is a “registered
organization” as defined in the UCC in effect in such jurisdiction. Such
Borrower Party is validly existing and in good standing under the laws of its
jurisdiction of organization and no other state or jurisdiction, and such
jurisdiction must maintain a public record showing the organization to have been
organized. Such Borrower Party is duly qualified to do business and is in good
standing as a foreign entity, and has and holds all organizational power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Borrower Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of the Borrower, the
Borrower’s use of the proceeds of Loans made hereunder, are within its entity
power and authority and have been duly authorized by all necessary entity action
on its part. This Agreement and each other Transaction Document to which such
Borrower Party is a party has been duly executed and delivered by such Borrower
Party.
(c) No Conflict. The execution and delivery by such Borrower Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its organizational documents, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Borrower Party or its Subsidiaries
(except as created hereunder) except, in any case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect;
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law.
(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Borrower Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Borrower Party’s knowledge, threatened, against it, or any of
its properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect. Such Borrower Party is
not in default with respect to any order of any court, arbitrator or
governmental body which default could reasonably be expected to have a Material
Adverse Effect.
(f) Binding Effect. This Agreement and each other Transaction Document to which
such Borrower Party is a party constitute the legal, valid and binding
obligations of such Borrower Party enforceable against such Borrower Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(g) Accuracy of Information. All information (other than any projection or other
forward-looking information) heretofore furnished by such Borrower Party or any
of its Affiliates to the Agent or the Lender for purposes of or in connection
with this Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information (other than any
projection or other forward-looking information) hereafter furnished by such
Borrower Party or any of its Affiliates to the Agent or the Lender will be, true
and accurate in every material respect on the date such information is stated or
certified (unless such representations and warranties are made as of an earlier
date) and does not and will not contain any material misstatement of fact.
(h) Use of Proceeds. No proceeds of any Loan hereunder will be used by such
Borrower Party (i) for a purpose that violates, or would be inconsistent with,
(A) Section 7.2(e) of this Agreement or (B) Regulation T, U or X promulgated by
the Board of Governors of the Federal Reserve System from time to time or
(ii) to acquire any security in any transaction which is subject to Section 12,
13 or 14 of the Securities Exchange Act of 1934, as amended other than the
repurchase of equity securities of the Parent so long as such repurchase does
not violate Sections 12, 13 or 14 of the Securities Exchange Act of 1934, as
amended.

 

-6-



--------------------------------------------------------------------------------



 



(i) Good Title. The Borrower is (i) the legal and beneficial owner of the
Purchased Receivables and (ii) is the legal and beneficial owner of the Related
Security with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Borrower’s
ownership interest in each Purchased Receivable and all other items of
Collateral in which an interest therein may be perfected by the filing of a
financing statement under Article 9 of the UCC and proceeds of the foregoing.
(j) Perfection. This Agreement is effective to create a valid security interest
in favor of the Agent for the benefit of the Secured Parties in the Pledged
Assets to secure payment of the Aggregate Unpaids, free and clear of any Adverse
Claim except as created by the Transaction Documents. There have been duly filed
all financing statements or other similar instruments or documents necessary
under the applicable UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Secured Parties) security
interest in the Purchased Receivables, and all other items of Collateral in
which a security interest therein may be perfected by the filing of a financing
statement under Article 9 of the applicable UCC and the proceeds of the
foregoing. Such Borrower Party’s jurisdiction of organization is a jurisdiction
whose law generally requires information concerning the existence of a
nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.
(k) Places of Business and Locations of Records. The jurisdiction of
organization, principal places of business and chief executive office of such
Borrower Party and the offices where it keeps all of its Records are located at
the address(es) listed on Exhibit III or such other locations of which the Agent
has been notified in accordance with Section 7.2(a) in jurisdictions where all
action required by Section 13.3(a) has been taken and completed. The Borrower’s
Federal Employer Identification Number is correctly set forth on Exhibit III.
(l) Collections. The conditions and requirements set forth in subclauses (i),
(ii), (iii) and (iv) of Section 7.1(j) and Section 8.2 have at all times since
the Closing Date, been satisfied and duly performed. The conditions and
requirements set forth in subclause (v) of Section 7.1(j) have been satisfied
from and after the Closing Date. The names and addresses of all Collection
Banks, together with the account numbers of the Collection Accounts at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit IV (as the same may be updated from time to time in accordance with
Section 7.1(m) hereof). The names and addresses of all Segregated Account Banks,
together with the account numbers of the Segregated Accounts at each Segregated
Account Bank and the post office box number of each Lock-Box, are listed on
Exhibit IV (as the same may be updated from time to time in accordance with
Section 7.1(m) hereof). The Borrower has not granted any Person, other than the
Agent as contemplated by this Agreement, dominion and control of any Lock-Box,
Segregated Account or Collection Account, or the right to take dominion and
control of any such Lock-Box, Segregated Account or Collection Account at a
future time or upon the occurrence of a future event.
(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since September 30, 2009, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries taken as a whole or the ability of the initial Servicer to
perform its obligations under this Agreement, and (ii) the Borrower represents
and warrants that since the Closing Date, no event has occurred that would have
a material adverse effect on (A) the financial condition or operations of the
Borrower, (B) the ability of the Borrower to perform its obligations under the
Transaction Documents, or (C) the collectibility of the Purchased Receivables
generally or any material portion of the Purchased Receivables, in the case of
both (i) and (ii), other than any events or matters relating to multi-employer
pension contingencies, of the type disclosed and discussed in the Parent’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 as filed
with the SEC.
(n) Names. The name in which the Borrower has executed this Agreement is
identical to the name of the Borrower as indicated on the public record of its
state of organization which shows the Borrower to have been organized. In the
past five (5) years, the Borrower has not used any entity names, trade names or
assumed names other than the name in which it has executed this Agreement.
(o) Ownership of the Borrower. The Originator owns, directly or indirectly, 100%
of the equity member interests of the Borrower, free and clear of any Adverse
Claim. There are no options, warrants or other rights to acquire securities of
the Borrower.
(p) Not an Investment Company. Such Borrower Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
(q) Compliance with Law. Such Borrower Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Purchased Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------



 



(r) Compliance with Credit and Collection Policy. Such Borrower Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Purchased Receivable and the related Contract, and has not made
any material change to such Credit and Collection Policy, except such material
change as to which the Agent has been notified in accordance with
Section 7.1(a)(vii).
(s) Payments to Originator. With respect to each Purchased Receivable
transferred to the Borrower under the Receivables Sale Agreement, the Borrower
has given reasonably equivalent value to the Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by the Originator of any Purchased Receivable under the Receivables
Sale Agreement is or may be voidable under any section of the Bankruptcy Reform
Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
(t) Enforceability of Contracts. Each Contract with respect to each Purchased
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Purchased Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(u) Eligible Receivables. Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Monthly Report or Weekly Report was an
Eligible Receivable on such date.
(v) Facility Limit and Maximum Loan Amount. Immediately after giving effect to
each Loan hereunder, the Aggregate Loan Amount is less than or equal to the
lesser of (i) the Facility Limit and (ii) the Net Pool Balance minus the
Required Reserves.
(w) Accounting. The Borrower Parties will treat the transfer of the Purchased
Receivables to the Borrower pursuant to the Receivables Sale Agreement as an
absolute conveyance and true sale on their respective books and records;
provided that, the notes to the consolidated financial statements of the Parent
and its consolidated Subsidiaries will disclose that the Purchased Receivables
have been purchased by the Borrower in transactions contemplated by this
Agreement and the Receivables Sale Agreement.
(x) Separateness. From the date of the formation of the Borrower, the Borrower
has complied with all provisions of Section 7.1(i) applicable to it.
Article VI
Conditions of Loans
Section 6.1. Conditions Precedent to Initial Loan. The obligation of the Lender
to make the initial Loan under this Agreement is subject to the conditions
precedent that (a) the Agent shall have received on or before the Closing Date
the documents listed on Schedule A and (b) the Agent shall have received all
fees and expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letter.
Section 6.2. Conditions Precedent to All Loans. The making of the initial Loan
under this Agreement and each subsequent Loan are subject to the following
further conditions precedent (a)  the Servicer shall have delivered to the Agent
on or prior to the date of such Loan, in form and substance satisfactory to the
Agent, all Monthly Reports as and when due under Section 8.5, (b) upon the
Agent’s request, the Servicer shall have delivered to the Agent at least three
(3) days prior to such Loan an interim Monthly Report showing the amount of
Eligible Receivables; (c) the Agent shall have received such other approvals,
opinions or documents as it may reasonably request and (d) on each Borrowing
Date, the following statements shall be true (and acceptance of the proceeds of
such Loan shall be deemed a representation and warranty by the Borrower that
such statements are then true):
(i) the representations and warranties set forth in Section 5.1 are true and
correct in all material respects (unless such representation and warranty is
already qualified as to materiality) on and as of the date of such Loan as
though made on and as of such Borrowing Date, except to the extent such
representations and warranties are expressly limited to an earlier date;
(ii) no event has occurred and is continuing, or would result from such Loan,
that will constitute an Amortization Event or a Servicer Termination Event and
no event has occurred and is continuing, or would result from such Loan, that
would constitute an Unmatured Amortization Event;
(iii) the Facility Termination Date shall not have occurred; and

 

-8-



--------------------------------------------------------------------------------



 



(iv) the Aggregate Loan Amount does not exceed the lesser of (i) the Facility
Limit in effect on such Borrowing Date and (ii) the Net Pool Balance less the
Required Reserves.
Article VII
Covenants
Section 7.1. Affirmative Covenants of the Borrower Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Borrower Party hereby
covenants, as to itself, as set forth below:
(a) Financial Reporting. Such Borrower Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent:
(i) Annual Reporting. Within 90 days after the close of each of its fiscal
years, audited, unqualified consolidated financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for the Parent and its consolidated subsidiaries for
such fiscal year certified in a manner acceptable to the Agent by Ernst &
Young LLP, independent public accountants, or any other independent public
accountants of recognized national standing.
(ii) Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of its respective fiscal years, balance sheets of each
of the Borrower Parties as at the close of each such period and consolidated
statements of income and a statement of cash flows for the Parent and its
consolidated subsidiaries for the period from the beginning of such fiscal year
to the end of such quarter, all certified by its respective chief financial
officer, principal accounting officer, treasurer or corporate controller.
(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V which
shall include, without limitation, calculations of the Consolidated Net Worth of
the Parent and the Borrower, which is signed by an Authorized Officer of the
Parent, and which is dated the date of such annual financial statement or such
quarterly financial statement, as the case may be.
(iv) Shareholders Statements and Reports. Promptly after being mailed to the
shareholders of the Parent copies of all financial statements, reports and proxy
statements so furnished to them.
(v) S.E.C. Filings. Promptly after becoming publicly available, copies of all
registration statements and annual and quarterly periodic reports which the
Parent or any of its Subsidiaries files with the SEC. For so long as the Parent
is subject to the periodic reporting obligations of Section 13(a) or 15(d) of
the Securities Exchange Act of 1934, as amended, or files any registration
statement with the SEC by means of the SEC’s EDGAR system, the Borrower Parties
may comply with the covenants set forth in this clause (v) by filing of such
registration statements and its Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q required by such act on the SEC’s EDGAR system; provided,
that one or more of the Borrower Parties shall notify, or cause to be notified,
the Agent promptly upon any such electronic filing.
(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or the Lender, copies of the same.
(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) requesting the
Agent’s consent thereto.
(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to (A) the financial condition or
operations of such Borrower Party as the Agent may from time to time reasonably
request in order to protect the interests of the Agent, for the benefit of the
Lender, under or as contemplated by this Agreement or (B) the Receivables as the
Agent may reasonably request.

 

-9-



--------------------------------------------------------------------------------



 



(b) Notices. Such Borrower Party will notify the Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:
(i) Amortization Events, Servicer Termination Event, Unmatured Servicer
Termination Events or Unmatured Amortization Events. The occurrence of each
Amortization Event, Servicer Termination Event, Unmatured Servicer Termination
Event and each Unmatured Amortization Event, by a statement of an Authorized
Officer of such Borrower Party.
(ii) Judgments and Proceedings. (A) The entry of any judgment or decree against
the Servicer or its Subsidiaries if the amount of such judgment or decree then
outstanding against the Servicer and its Subsidiaries exceeds $10,000,000 after
deducting (1) the amount with respect to which the Servicer or any such
Subsidiary, as the case may be, is insured and with respect to which the insurer
has not disclaimed responsibility in writing, and (2) the amount for which the
Servicer or any such Subsidiary is otherwise indemnified if the terms of such
indemnification are satisfactory in the reasonable discretion of the Agent, and
(B) the institution of any litigation, arbitration proceeding or governmental
proceeding against the Servicer which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; and (C) the entry of
any judgment or decree or the institution of any litigation, arbitration
proceeding or governmental proceeding against the Borrower.
(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.
(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.
(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which the Borrower is
a debtor or an obligor; or the occurrence of a default that could lead to an
event of default or an event of default under any other financing arrangement in
a principal amount greater than or equal to $10,000,000 pursuant to which the
Servicer is a debtor or an obligor.
(vi) Notices under Receivables Sale Agreement. Copies of all notices delivered
under the Receivables Sale Agreement.
(vii) Appointment of Independent Director. The decision to appoint a new
director of the Borrower as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.”
(c) Compliance with Laws and Preservation of Existence. Such Borrower Party will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Borrower Party will preserve and maintain its
entity existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain or qualify could not reasonably be expected
to have a Material Adverse Effect.
(d) Audits. In addition to information that may be required pursuant to
Section 7.1(a)(viii), each Borrower Party will furnish to the Agent from time to
time such information with respect to it and the Receivables as the Agent may
reasonably request. Such Borrower Party will, from time to time during regular
business hours as requested by the Agent upon reasonable notice and at the sole
cost of such Borrower Party, permit the Agent, or its agents or representatives
(and shall cause the Originator to permit the Agent or its agents or
representatives): (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Pledged Assets, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Pledged Assets or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of the Borrower or the Servicer having knowledge of such matters (each
of the foregoing examinations and visits, a “Review”). A Review of each Borrower
Party shall occur no less frequently than annually.
(e) Keeping and Marking of Records and Books. (i) The Servicer will (and will
cause the Originator to) maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information, in each such case as reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause the Originator to) give the Agent notice of any material change
in the administrative and operating procedures referred to in the previous
sentence.

 

-10-



--------------------------------------------------------------------------------



 



(ii) Such Borrower Party will (and will cause the Originator to) on or prior to
the date hereof, mark its master data processing system and all accounts
receivable reports generated thereby with a legend, reasonably acceptable to the
Agent, describing the Agent’s security interest in the Pledged Assets.
(f) Compliance with Contracts and Credit and Collection Policy. Such Borrower
Party will (and will cause the Originator to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Purchased Receivables, in each case to the same extent as though such Contracts
had not been transferred to the Agent and (ii) comply in all material respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.
(g) Performance and Enforcement of Receivables Sale Agreement. The Borrower
will, and will require the Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
the Borrower under the Receivables Sale Agreement. The Borrower will take all
actions to perfect and enforce its rights and interests (and the rights and
interests of the Agent, as the Borrower’s assignee) under the Receivables Sale
Agreement as the Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.
(h) Ownership. The Borrower will (or will cause the Originator to) take all
necessary action to establish and maintain, irrevocably in Borrower (i) legal
and equitable title to the Purchased Receivables and the Collections and
(ii) all of the Originator’s right, title and interest in the Related Security
associated with the Purchased Receivables, in each case, free and clear of any
Adverse Claims, other than Adverse Claims in favor of the Agent, for the benefit
of the Secured Parties (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Agent’s (for the benefit of the Secured Parties) security interest in the
Pledged Assets and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Secured Parties as the Agent
may reasonably request); provided, however, that unless and until an
Amortization Event, a Servicer Termination Event, an Unmatured Servicer
Termination Event or an Unmatured Amortization Event has occurred, no Borrower
Party shall be required to take any actions to establish, maintain or perfect
the Agent’s ownership interest in the Related Security other than the filing of
financing statements under the UCC of all appropriate jurisdictions.
(i) Separate Identity. The Borrower acknowledges that the Agent and the Lender
are entering into the transactions contemplated by this Agreement in reliance
upon the Borrower’s identity as a legal entity that is separate from the
Originator. Therefore, from and after the date of execution and delivery of this
Agreement, the Borrower shall take all reasonable steps, including, without
limitation, all steps that the Agent or the Lender may from time to time
reasonably request, to maintain the Borrower’s identity as a separate legal
entity and to make it manifest to third parties that the Borrower is an entity
with assets and liabilities distinct from those of the Originator and any
Affiliates thereof (other than the Borrower) and not just a division of the
Originator or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Borrower
will:
(i) hold itself out to the public and conduct its own business in its own name
and require that all full-time employees of the Borrower, if any, identify
themselves as such and not as employees of the Originator (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as the Borrower’s employees);
(ii) compensate all employees, consultants and agents directly, from the
Borrower’s own funds, for services provided to the Borrower by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Borrower is also an employee, consultant or agent of the Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between the Borrower and the Originator or such Affiliate, as applicable,
on a basis that reflects the services rendered to the Borrower and the
Originator or such Affiliate, as applicable;
(iii) maintain separate stationery, invoices, checks and other business forms in
its own name;

 

-11-



--------------------------------------------------------------------------------



 



(iv) conduct all transactions with the Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder to the Servicer)
strictly on an arm’s-length basis, allocate fairly and reasonably all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between the Borrower and the Originator on the basis of actual
use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;
(v) at all times have a Board of Directors consisting of at least one member
that is an Independent Director;
(vi) observe all organizational formalities as a distinct entity, and ensure
that all entity actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
the Borrower or (C) the initiation of, participation in, acquiescence in or
consent to any bankruptcy, insolvency, reorganization or similar proceeding
involving the Borrower, are duly authorized by unanimous vote of its Board of
Directors (including the Independent Director);
(vii) maintain the Borrower’s books and records separate and distinct from those
of the Originator and any Affiliate thereof and otherwise in such a manner so
that the assets of the Borrower are readily identifiable as its own assets
rather than assets of the Originator or any Affiliate thereof;
(viii) prepare its financial statements separately from those of the Originator
and insure that any consolidated financial statements of the Parent or any
Affiliate thereof that include the Borrower and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that the Borrower is a separate legal entity and that its assets
will be available only to satisfy the claims of the creditors of the Borrower;
(ix) except as herein specifically otherwise provided, maintain the funds and
other assets of the Borrower separate from, and not commingled with, those of
the Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which the Borrower alone is the account party, into which
the Borrower alone makes deposits and from which the Borrower alone (or the
Agent hereunder) has the power to make withdrawals;
(x) pay all of the Borrower’s operating expenses from the Borrower’s own assets
(except for certain payments by the Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i)) and pay its own liabilities out of its own funds;
(xi) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (A) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (B) the incurrence of obligations under this Agreement,
(C) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the Originator thereunder for the purchase of
Receivables from the Originator under the Receivables Sale Agreement, and
(D) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement;
(xii) maintain its organizational documents in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
Certificate of Formation or Limited Liability Company Agreement in any respect
that would impair its ability to comply with the terms or provisions of any of
the Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement;
(xiii) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Agent;
(xiv) maintain its entity separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

 

-12-



--------------------------------------------------------------------------------



 



(xv) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained;
(xvi) operate its business and activities such that it (A) does not hold itself
out as having agreed to guarantee or be obligated for the debts of the
Originator or any Affiliate thereof, (B) does not hold out its credit as being
available to satisfy the obligations of the Originator or any Affiliate thereof
and (C) has not pledged assets for the benefit of the Originator or any
Affiliate thereof; and
(xvii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Andrews Kurth LLP as
counsel for the Borrower, in connection with the closing or initial Loan under
this Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times; and
(xviii) maintain its organizational documents in conformity with this Agreement,
such that its organizational documents, at all times that this Agreement is in
effect, provides for not less than ten (10) days’ prior written notice to the
Agent of the replacement or appointment of any director that is to serve as an
Independent Director for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that the Borrower certify
that the designated Person satisfied the criteria set forth in the definition
herein of Independent Director and the Agent’s written acknowledgement that in
its reasonable judgment the designated Person satisfies the criteria set forth
in the definition herein of Independent Director;
(j) Collections. Such Borrower Party will cause (i) all Collections to be
deposited into a Lock-Box, Segregated Account, or a Collection Account, (ii) all
proceeds from all Lock-Boxes, if any, to be directly deposited into a Segregated
Account or a Collection Account, (iii) all amounts in each Segregated Account to
be deposited into the Master Collection Account within two (2) Business Days
following receipt thereof, (iv) all amounts in each Collection Account (other
than the Master Collection Account) to be deposited into the Master Collection
Account within two (2) Business Days following receipt thereof and (v) on and
after the date specified by Section 7.3 hereof, each Collection Account to be
subject at all times to a Collection Account Agreement that is in full force and
effect. In the event any payments relating to the Pledged Assets are remitted
directly to any Borrower Party, such Borrower Party will remit such payments (or
will cause all such payments to be remitted) directly to a Segregated Account or
the Collection Bank at which the Master Collection Account is maintained and
deposited into such Segregated Account or the Master Collection Account within
two (2) Business Days following receipt thereof, and, at all times prior to such
remittance, such Borrower Party will itself hold or, if applicable, will cause
such payments to be held in trust for the exclusive benefit of the Agent and the
Lender. The Borrower, FreightValue or the Servicer will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
Lock-Box and each Segregated Account and shall not grant the right to take
dominion and control of any Lock-Box, Segregated Account or Collection Account
at a future time or upon the occurrence of a future event to any Person, except
to the Agent as contemplated by this Agreement. At all times after the date
specified by Section 7.3 hereof, the Borrower will maintain exclusive ownership,
dominion and control (subject to the terms of this Agreement and each applicable
Collection Account Agreement) of each Collection Account and shall not grant the
right to take dominion and control of any such Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.
(k) Taxes. Such Borrower Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Borrower will pay when due any taxes payable in connection with the
Purchased Receivables, exclusive of taxes on or measured by income or gross
receipts of the Agent or the Lender.
(l) Payment to the Originator. With respect to any Receivable purchased by the
Borrower from the Originator, such sale shall be effected under, and in
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the Originator in respect of the purchase price for such Receivable.

 

-13-



--------------------------------------------------------------------------------



 



(m) Updates to Exhibit IV. In connection with each Monthly Report delivered by
the Servicer pursuant to Section 8.5 hereof, the Servicer will provide the Agent
with the account number and the name of the corresponding Segregated Account
Bank of each Segregated Account that has been opened during the related
Calculation Period, if any, and an updated listing of the Collection Banks and
Segregated Account Banks; Lock-Boxes, Segregated Accounts and Collection
Accounts in the form of Exhibit IV to the extent any new Segregated Account has
been so opened.
Section 7.2. Negative Covenants of the Borrower Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Borrower Party hereby covenants,
as to itself, that:
(a) Change in Name, Jurisdiction of Organization. Such Borrower Party will not
change (i) its name as it appears in official filings in its jurisdiction of
organization, (ii) its status as a “registered organization” (within the meaning
of any applicable enactment of the UCC), (iii) its organizational identification
number, if any, issued by its jurisdiction of organization, or (iv) its
jurisdiction of organization unless it shall have: (A) given the Agent at least
thirty (30) days’ prior written notice thereof and (B) delivered to the Agent
all financing statements, instruments and other documents requested by the Agent
in connection with such change or relocation.
(b) Change in Collection Accounts. Except as may be required by the Agent
pursuant to Section 8.2(b), such Borrower Party will not add or terminate any
bank as a Collection Bank unless the Agent shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition or termination and (ii) an executed Collection Account Agreement
with respect to the new Collection Account.
(c) Modifications to Contracts and Credit and Collection Policy. Except as may
be required in order for such Borrower Party to comply with applicable law, such
Borrower Party will not, and will not permit the Originator to, make any
material change or material amendment to the Credit and Collection Policy
unless, at least 30 days prior to such material change or material amendment, it
has delivered to the Agent a copy of the Credit and Collection Policy then in
effect and notice (i) indicating such proposed change or amendment, and
(ii) requesting the Agent’s consent thereto. Except as provided in Section
8.2(d), the Servicer will not, and will not permit the Originator to, extend,
amend or otherwise modify the terms of any Purchased Receivable which at any
time is or has been an Eligible Receivable or any Contract related thereto other
than in accordance with the Credit and Collection Policy.
(d) Sales, Liens. The Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any valid and effective financing statement) or with respect to,
any of the Pledged Assets, or assign any right to receive income with respect
thereto (other than, in each case, the creation of a security interest therein
in favor of the Agent as provided for herein or in any Transaction Document),
and the Borrower will defend the right, title and interest of the Secured
Parties in, to and under any of the foregoing property, against all claims of
third parties claiming through or under the Borrower or the Originator.
(e) Use of Proceeds. The Borrower will not use the proceeds of the Loans for any
purpose other than (i) paying for Receivables and Related Security under and in
accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Note to the extent permitted thereunder and
under the Receivables Sale Agreement, (ii) paying its ordinary and necessary
operating expenses when and as due, and (iii) making Restricted Junior Payments
to the extent permitted under this Agreement.
(f) Termination Date Determination. The Borrower will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to the Originator in respect thereof, without the prior written
consent of the Agent, except with respect to the occurrence of such Termination
Date arising pursuant to Section 6.2 of the Receivables Sale Agreement.
(g) Restricted Junior Payments. The Borrower will not make any Restricted Junior
Payment if after giving effect thereto, the Borrower’s Consolidated Net Worth
would be less than the amount required pursuant to Section 9.1(r) hereof.
(h) Borrower Indebtedness. The Borrower will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Aggregate
Unpaids, (ii) the Subordinated Loans (as defined in the Receivables Sale
Agreement), (iii) other current accounts payable arising in the ordinary course
of business and not overdue, (iv) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (v) the incurrence of obligations under this Agreement, (vi) the
incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the Originator thereunder for the purchase of
Receivables from the Originator under the Receivables Sale Agreement, and
(vii) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement. The Borrower shall not hold
out its credit as available to satisfy the obligations of others, pledge its
assets for the benefit of any other entity, make loans or advances to any other
entity or acquire obligations or securities of its members.

 

-14-



--------------------------------------------------------------------------------



 



(i) Prohibition on Additional Negative Pledges. No such Borrower Party will
enter into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon the Pledged Assets except as contemplated by the Transaction
Documents, or otherwise prohibiting or restricting any transaction contemplated
hereby or by the other Transaction Documents, and no such Borrower Party will
enter into or assume any agreement creating any Adverse Claim upon the
Subordinated Note.
Section 7.3. Affirmative Post-Closing Covenants of the Borrower Parties. Each
Borrower Party hereby covenants within 90 days of the Closing Date to ensure
that each Collection Account (other than the Master Collection Account) is in
the name of the Borrower and subject at all times to a Collection Account
Agreement that is in full force and effect. The Master Collection Account shall
be in the name of the Borrower and subject to a Collection Account Agreement
that is in full force and effect at all times after the Closing Date.
Article VIII
Administration and Collection
Section 8.1. Designation of Servicer. (a) The servicing, administration and
collection of the Purchased Receivables shall be conducted by such Person (the
“Servicer”) so designated from time to time in accordance with this Section 8.1.
ABF is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms of this Agreement. The Agent
may, upon the occurrence of an Unmatured Servicer Termination Event (other than
one arising as a result of a Voluntary Termination, unless another Unmatured
Servicer Termination Event occurs), designate as Servicer any Person to succeed
ABF or any successor Servicer.
(b) Without the prior written consent of the Agent, ABF shall not be permitted
to delegate any of its duties or responsibilities as Servicer to any Person
other than (i) the Borrower, (ii) the Originator, and (iii) with respect to
certain Defaulted Receivables, outside collection agencies in accordance with
its customary practices. Neither the Borrower nor the Originator shall be
permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by ABF. If at any time the
Agent shall designate as Servicer any Person other than ABF, all duties and
responsibilities theretofore delegated by ABF to the Borrower or the Originator
may, at the discretion of the Agent, be terminated forthwith on notice given by
the Agent to ABF and to the Borrower and the Originator.
(c) Notwithstanding the foregoing subsection (b): (i) ABF shall be and remain
primarily liable to the Agent and the Lender for the full and prompt performance
of all duties and responsibilities of the Servicer hereunder and (ii) the Agent
and the Lender shall be entitled to deal exclusively with ABF in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder. The Agent and the Lender shall not be required to give notice, demand
or other communication to any Person other than ABF in order for communication
to the Servicer and its sub-servicer or other delegate with respect thereto to
be accomplished. ABF, at all times that it is the Servicer, shall be responsible
for providing any sub-servicer or other delegate of the Servicer with any notice
given to the Servicer under this Agreement.
Section 8.2. Duties of Servicer. (a) The Servicer shall take or cause to be
taken all such actions as may be reasonably necessary or advisable to collect
each Receivable from time to time, all in accordance with applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.
(b) The Servicer shall cause (i) all Collections from all Lock-Boxes to be
directly deposited into a Collection Account, (ii) all amounts in each
Segregated Account to be deposited into the Master Collection Account within two
(2) Business Days following such funds becoming available to the party in whose
name such Segregated Account is held, (iii) all amounts in each Collection
Account (other than the Master Collection Account) to be deposited into the
Master Collection Account within two (2) Business Days following receipt thereof
and (iv) on and after such date as specified by Section 7.3 hereof, each
Collection Account to be subject at all times to a Collection Account Agreement
that is in full force and effect. In the case of any remittances received in any
Lock-Box, Segregated Account or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances. From and after the date the Agent delivers to any Collection
Bank a Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Purchased Receivables, to remit all payments thereon to a new
depositary account specified by the Agent and, at all times thereafter, the
Borrower and the Servicer shall not deposit or otherwise credit, and shall not
take any affirmative action to permit or assist any other Person to deposit or
otherwise credit to such new depositary account any cash or payment item other
than Collections.

 

-15-



--------------------------------------------------------------------------------



 



(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of the Borrower and the Lender their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent during the occurrence of an Unmatured Amortization
Event, segregate, in a manner acceptable to the Agent, all cash, checks and
other instruments received by it from time to time constituting Collections from
the general funds of the Servicer or the Borrower prior to the remittance
thereof in accordance with Article II. If the Servicer shall be required to
segregate Collections pursuant to the preceding sentence, the Servicer shall
segregate and deposit with a bank designated by the Agent such allocable share
of Collections of Purchased Receivables set aside for the Lender on the first
Business Day following receipt by the Servicer of such Collections, duly
endorsed or with duly executed instruments of transfer.
(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agent or the Lender under this Agreement. The Agent
shall have the right to direct the Servicer to commence or settle any legal
action with respect to any Receivable (whether or not such Receivable is a
Defaulted or Delinquent Receivable) of an Obligor which is an Obligor under any
Defaulted or Delinquent Receivable; provided, however, that the Servicer shall
not be required to comply with such direction if the Borrower determines, in its
reasonable business judgment, that it is preferable not to enforce or settle any
Delinquent or Defaulted Receivable, in which case such Defaulted or Delinquent
Receivable (and, at the option of the Agent, any other Receivable of such
Obligor) shall be treated as a Deemed Collection, and payment shall be made
thereon in a manner consistent with Section 1.4.
(e) The Servicer shall hold in trust for the Borrower and the Agent and the
Lender all Records that (i) evidence or relate to the Purchased Receivables, the
related Contracts (other than the Master Contracts) and Related Security or
(ii) are otherwise necessary or desirable to collect the Purchased Receivables
(other than the Master Contracts) and shall, as soon as practicable upon demand
of the Agent during the occurrence of an Unmatured Servicer Termination Event or
Unmatured Amortization Event, deliver or make available to the Agent all such
Records (other than any Record that contains confidentiality provisions (except
for Records as to which the related Obligor has consented to such delivery) that
cannot be satisfied by the execution and delivery of a confidentiality
agreement), at a place selected by the Agent. The Servicer shall, as soon as
practicable following receipt thereof turn over to the Borrower any cash
collections or other cash proceeds received with respect to Indebtedness owing
to the Borrower not constituting Purchased Receivables. The Servicer shall, from
time to time at the request of the Agent or the Lender, furnish to the Lender
(promptly after any such request) a calculation of the amounts set aside for the
Lender pursuant to Article II.
(f) Any payment made by an Obligor that is not specified by such Obligor to
relate to a particular invoice or other obligation of such Obligor to the
Originator, FreightValue or the Borrower, , except as otherwise required by
contract or law and unless otherwise instructed by the Agent, shall be applied
as a Collection of any Receivable of such Obligor (starting with the oldest such
Receivable) to the extent of any amounts then due and payable thereunder before
being applied to any other receivable or other obligation of such Obligor.
Section 8.3. Collection Notices. The Agent is authorized at any time after the
occurrence and during the continuance of an Amortization Event to date and to
deliver to the Collection Banks the Collection Notices. The Borrower hereby
transfers to the Agent for the benefit of the Lender, effective when the Agent
delivers such notice, the exclusive dominion and control of each Lock-Box and
the Collection Accounts. In case any authorized signatory of the Borrower whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. The Borrower
hereby authorizes the Agent, and agrees that the Agent shall be entitled (a) at
any time after delivery of the Collection Notices, to endorse the Borrower’s
name on checks and other instruments representing Collections, (b) at any time
after the occurrence of an Amortization Event, to enforce the Purchased
Receivables, the related Contracts (other than any Master Contract which
contains a prohibition against the assignment thereof) and the Related Security,
and (c) at any time after the occurrence of an Amortization Event, to take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Purchased Receivables to come into the
possession of the Agent rather than the Borrower.
Section 8.4. Responsibilities of the Borrower. Anything herein to the contrary
notwithstanding, the exercise by the Agent, on behalf of the Lender, of the
Agent’s rights hereunder shall not release the Servicer, the Originator,
FreightValue or the Borrower from any of their duties or obligations with
respect to any Purchased Receivables or under the related Contracts. The Agent
and the Lender shall have no obligation or liability with respect to any
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of the Borrower or the Originator thereunder.

 

-16-



--------------------------------------------------------------------------------



 



Section 8.5. Receivables Reports. (a) Monthly. The Servicer shall prepare and
forward to the Agent (i) on each Monthly Reporting Date, a Monthly Report and an
electronic file of the data contained therein, and (ii) at such times as the
Agent may request upon reasonable advance notice, a listing by Obligor of all
Purchased Receivables together with an aging of such Receivables.
(b) Weekly. Additionally, the Servicer may, but shall not be required to,
prepare and forward to the Agent a Weekly Report showing calculations as of the
end of each prior week on each Weekly Reporting Date. Failure to provide any
such Weekly Report shall result in the imposition of the Reporting Frequency
Modifier until the next Weekly Reporting Date with respect to which the Servicer
provides a Weekly Report.
Section 8.6. Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, the Servicer shall be paid the Servicing Fee in
arrears on each Settlement Date out of Collections.
Article IX
Amortization Events
Section 9.1. Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a) Any of the Borrower Parties shall fail to make any payment or deposit
required to be made by it under the Transaction Documents when due and such
failure shall continue for two (2) Business Days.
(b) (i) Any representation or warranty made by any of the Borrower Parties in
this Agreement or the Receivables Sale Agreement shall prove to have been
incorrect in any material respect (solely in cases where such representation and
warranty is not already qualified by materiality) or in any respect (in all
other cases) when made or deemed made, (ii) any information contained in any
Monthly Report or Weekly Report shall prove to have been incorrect in any
material respect when made, or (iii) any representation, warranty, certification
or statement (other than relating to projections or other forward-looking
information) made by any of the Borrower Parties in any other Transaction
Document or in any other document delivered pursuant hereto or thereto (other
than in a Monthly Report or Weekly Report) shall prove to have been incorrect in
any material respect when made or deemed made; provided, that no such event
shall constitute an Amortization Event if the Borrower shall have timely paid to
the Agent the Deemed Collection required to be paid as a result of such event in
accordance with Section 1.4.
(c) Any of the Borrower Parties shall fail to perform or observe any covenant
contained in Section 7.1(a) or (b), Section 7.2 or Section 8.5 when required.
(d) Any of the Borrower Parties shall fail to perform or observe any other
covenant or agreement under any Transaction Documents (after giving effect to
all cure periods and notice requirements) and such failure shall continue for
fifteen (15) consecutive Business Days.
(e) Failure of the Borrower to pay any Indebtedness (other than the Aggregate
Unpaids) in excess of $10,000 when due or the default by the Borrower in the
performance of any term, provision or condition contained in any agreement under
which any such Indebtedness was created or is governed, the effect of which is
to cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of the Borrower shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.
(f) Failure of the Parent or any of its Subsidiaries other than the Borrower to
pay Indebtedness in excess of $10,000,000 in aggregate principal amount
(Indebtedness in such amount being referred to hereinafter as “Material
Indebtedness”) when due (after giving effect to any applicable grace periods
with respect thereto and whether or not such failure to pay is waived); or the
default by the Parent or any of its Subsidiaries other than the Borrower in the
performance of any term, provision or condition contained in any agreement under
which any Material Indebtedness was created or is governed, the effect of which
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Parent or any of its Subsidiaries other than
the Borrower shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.
(g) An Event of Bankruptcy shall occur with respect to any Borrower Party or the
Parent.
(h) As at the end of any Calculation Period (other than any Special Calculation
Period):
(i) the three-month rolling average Delinquency Ratio shall be greater than or
equal to 2.00%,
(ii) the three-month rolling average Default Ratio shall be greater than or
equal to 1.00%,

 

-17-



--------------------------------------------------------------------------------



 



(iii) the three-month rolling average Dilution Ratio shall be greater than or
equal to 3.50%, or
(iv) the Accounts Receivable Turnover Ratio shall be less than 10.00.
(i) As at the end of any Special Calculation Period:
(i) the three-month rolling average Delinquency Ratio shall be greater than or
equal to 4.00%,
(ii) the three-month rolling average Default Ratio shall be greater than or
equal to 2.00%,
(iii) the three-month rolling average Dilution Ratio shall be greater than or
equal to 5.50%, or
(iv) the Accounts Receivable Turnover Ratio shall be less than 8.00.
(j) A Change of Control shall occur.
(k) (i) One or more final judgments of a court of competent jurisdiction for the
payment of money in an aggregate amount of $10,000 or more shall be entered
against the Borrower or (ii) one or more final judgments of a court of competent
jurisdiction for the payment of money in an amount in excess of $10,000,000,
individually or in the aggregate, shall be entered against the Parent or any of
its Subsidiaries (other than the Borrower) on claims not covered by insurance or
as to which the insurance carrier has denied its responsibility, and such
judgment shall continue unsatisfied and in effect for thirty (30) consecutive
days without a stay of execution.
(l) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or the Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to the Borrower
under the Receivables Sale Agreement.
(m) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of the Borrower, or the Originator shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Lender
shall cease to have a valid and perfected first priority security interest in
the Purchased Receivables and all other items of Collateral in which an interest
therein may be perfected by the filing of a financing statement under Article 9
of the applicable UCC and the proceeds of the foregoing.
(n) On any day, the Aggregate Loan Amount shall exceed the Facility Limit or a
Borrowing Base Deficiency shall exist, and such event shall continue unremedied
for two (2) Business Days after notice has been given to the Borrower by Lender
or Agent of such occurrence or an Authorized Officer of the Borrower shall have
knowledge thereof.
(o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Purchased Receivables or
the Related Security or the PBGC shall, file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the Purchased Receivables or the
Related Security, and any such lien shall not have been released within the
earlier to occur of (i) seven (7) days after the date of such filing and
(ii) the day on which the Agent becomes aware of such filing.
(p) the Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay by the final date on which any such payment may be made without
penalty or without attachment of liens on its assets an amount or amounts
aggregating in excess of $10,000,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA;
(q) Any event shall occur which has, or could be reasonably expected to have a
Material Adverse Effect (excluding any events or matters, including, without
limitation, multi-employer pension contingencies of the type disclosed and
discussed in the Parent’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2009 as filed with the SEC)).
(r) (i) The Consolidated Net Worth of the Parent shall be less than or equal to
$375,000,000 or (ii) the Consolidated Net Worth of the Borrower shall be less
than $10,000.
(s) Any Person shall be appointed as an Independent Director of the Borrower
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vii).

 

-18-



--------------------------------------------------------------------------------



 



Section 9.2. Servicer Termination Events. The occurrence of any one or more of
the following events shall constitute a Servicer Termination Event:
(a) The Servicer shall fail to make any payment or deposit required to be made
by it under the Transaction Documents and such failure shall continue for two
(2) Business Days.
(b) (i) Any representation or warranty made by the Servicer in this Agreement
shall prove to have been incorrect in any material respect (solely in cases
where such representation and warranty is not already qualified by materiality)
or in any respect (in all other cases) when made or deemed made, (ii) any
information contained in any Monthly Report or Weekly Report shall prove to have
been incorrect in any material respect when made, or (iii) any representation,
warranty, certification or statement (other than relating to projections or
other forward-looking information) made by the Servicer in any other Transaction
Document or in any other document delivered pursuant hereto or thereto (other
than in a Monthly Report or Weekly Report) shall prove to have been incorrect in
any material respect when made or deemed made; provided, that no such event
shall constitute a Servicer Termination Event if the Borrower shall have timely
paid to the Agent the Deemed Collection required to be paid as a result of such
event in accordance with Section 1.4.
(c) An Event of Bankruptcy shall occur with respect to the Servicer.
(d) A Change of Control shall occur.
(e) (i) One or more final judgments of a court of competent jurisdiction for the
payment of money in an amount in excess of $10,000,000, individually or in the
aggregate, shall be entered against the Servicer on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty
(30) consecutive days without a stay of execution.
(f) Any event shall occur with respect to the Servicer which has, or could be
reasonably expected to have a Material Adverse Effect (excluding any events or
matters, including, without limitation, multi-employer pension contingencies of
the type disclosed and discussed in the Servicer’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2009 as filed with the SEC).
(g) Failure of the Servicer to pay any Material Indebtedness when due (after
giving effect to any applicable grace periods with respect thereto and whether
or not such failure to pay is waived); or the default by the Servicer in the
performance of any term, provision or condition contained in any agreement under
which any Material Indebtedness was created or is governed, the effect of which
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Servicer shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.
(h) The Servicer shall fail to perform or observe any covenant of the Servicer
contained in Section 7.1(a) or (b), Section 7.2 or Section 8.5 when required.
(i) The Servicer shall fail to perform or observe any other covenant or
agreement under any Transaction Document (after giving effect to all cure
periods and notice requirements) and such failure shall continue for fifteen
(15) consecutive Business Days.
Section 9.3. Remedies. (a) Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Lender shall,
take any of the following actions: (i) declare the Facility Termination Date to
have occurred, whereupon the Facility Termination Date shall forthwith occur,
all without demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower Parties; provided, however, that upon
the occurrence of an Event of Bankruptcy with respect to a Borrower Party, the
Facility Termination Date shall automatically occur, without demand, protest or
any notice of any kind, all of which are hereby expressly waived by such
Borrower Party and (ii) deliver the Collection Notices to the Collection Banks.
(b) Upon the occurrence and during the continuation of any Event of Default, the
Agent may, or upon the direction of the Lender shall, take any of the following
actions: (i) exercise all rights and remedies of a secured party upon default
under the UCC and other applicable laws, and (ii) notify Obligors of the Agent’s
security interest in the Purchased Receivables and other Pledged Assets. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent and the Lender otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.
(c) Upon the occurrence and during the continuation of a Servicer Termination
Event, the Agent may, or upon the direction of the Lender shall, replace the
Person then acting as Servicer.

 

-19-



--------------------------------------------------------------------------------



 



Article X
Indemnification
Section 10.1. Indemnities by the Borrower Parties. Without limiting any other
rights that the Agent or the Lender may have hereunder or under applicable law,
(a) the Borrower hereby agrees to indemnify (and pay upon demand to) the Agent,
the Lender and each of the respective assigns, officers, directors, agents and
employees of the foregoing (each, an “Indemnified Party”) from and against any
and all damages, losses, claims, taxes, liabilities, costs, expenses and for all
other amounts payable, including reasonable attorneys’ fees and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by the Lender of
any security interest or other interest in the Purchased Receivables, and
(b) the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising out of the Servicer’s activities as Servicer hereunder excluding,
however, in all of the foregoing instances under the preceding clauses (a) and
(b):
(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(ii) Indemnified Amounts to the extent the same includes losses in respect of
Purchased Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
(iii) taxes imposed by the United States, the Indemnified Party’s jurisdiction
of organization (or in the case of an individual, his or her jurisdiction of
primary residence) or any other jurisdiction in which such Indemnified Party has
established a taxable nexus other than in connection with the transactions
contemplated hereby, on or measured by the overall net income or gross receipts
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for tax purposes of the acquisition by the
Lender of a security interest in the Purchased Receivables as a loan or loans by
the Lender to the Borrower secured by the Collateral;
provided, however, that nothing contained in this sentence shall limit the
liability of the Borrower Parties or limit the recourse of the Lender to the
Borrower Parties for amounts otherwise specifically provided to be paid by the
Borrower Parties under the terms of this Agreement. Without limiting the
generality of the foregoing indemnification, the Borrower shall indemnify the
Agent and the Lender for Indemnified Amounts (including, without limitation,
losses in respect of uncollectible receivables, regardless of whether
reimbursement therefor would constitute recourse to the Borrower or the
Servicer) resulting from:
(i) any representation or warranty made by a Borrower Party or the Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
(ii) the failure by the Borrower, the Servicer or the Originator to comply in
any material respect with any applicable law, rule or regulation with respect to
any Receivable or Contract related thereto, or the nonconformity of any
Receivable or Contract included therein with any such applicable law, rule or
regulation or any failure of the Originator to keep or perform any of its
obligations, express or implied, with respect to any Contract;
(iii) any failure of the Borrower, the Servicer or the Originator to perform in
any material respect its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Transaction Document;
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with services or provision of equipment
that are the subject of any Contract or any Receivable;
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Eligible Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the provision of the service related to such Receivable or the
furnishing or failure to furnish such services;
(vi) the commingling of Collections of Purchased Receivables at any time with
other funds;

 

-20-



--------------------------------------------------------------------------------



 



(vii) any investigation, litigation or proceeding arising from this Agreement or
any other Transaction Document, the transactions contemplated hereby, the use of
the proceeds of any Loan, the Pledged Assets or any other investigation,
litigation or proceeding relating to the Borrower, the Servicer or the
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby (other than any litigation or proceeding in
which an Indemnified Party is a plaintiff or complaining party and a Borrower
Party is a defendant and such Indemnified Party shall not prevail in such
litigation or proceeding);
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(ix) any Amortization Event of the type described in Section 9.1(g);
(x) any failure of the Borrower to acquire and maintain legal and equitable
title to, and ownership of any of the Pledged Assets from the Originator, free
and clear of any Adverse Claim (other than as created hereunder); or any failure
of the Borrower to give reasonably equivalent value to the Originator under the
Receivables Sale Agreement in consideration of the transfer by the Originator of
any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action (except as created by the
Transaction Documents);
(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Lender, or to transfer to the Agent for the benefit of the Secured Parties, a
valid first priority perfected security interests in the Pledged Assets, free
and clear of any Adverse Claim (except as created by the Transaction Documents);
(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Pledged Assets, and
the proceeds thereof, whether at the time of any Loan or at any subsequent time;
(xiii) any action or omission by a Borrower Party which reduces or impairs the
rights of the Agent or the Lender with respect to any Pledged Assets or the
value of any Pledged Assets;
(xiv) any attempt by any Person to void any Loan or the Agent’s security
interest in the Pledged Assets under statutory provisions or common law or
equitable action;
(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included;
(xvi) the failure of any Loan to occur after any Borrowing Request has been
given hereunder;
(xvii) the failure of the Parent to properly calculate of the Consolidated Net
Worth of the Parent and the Borrower or to provide a properly completed
compliance certificate as required by Section 7.1(a) hereof; and
(xviii) any provision in any Contract that either (i) permits or provides for
any reduction in the Outstanding Balance of the Receivable created under such
Contract and any accrued interest thereon or (ii) could otherwise materially
hinder the ability to receive Collections with respect to such Receivable.
Section 10.2. Increased Cost and Reduced Return. If after the date hereof, the
Lender shall be charged any fee, expense or increased cost (other than taxes) on
account of the adoption of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy) or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency or on account of the adoption of any change in
(or change in the interpretation of) any generally accepted accounting
principles or regulatory accounting principles applicable to the Lender (a
“Regulatory Change”): (a) that subjects (or has the effect of subjecting) the
Lender to any charge or withholding on or with respect to this Agreement or the
Lender’s obligations under this Agreement, or on or with respect to the
Purchased Receivables, or (b) that imposes, modifies or deems applicable (or has
the effect of imposing, modifying or deeming applicable) any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of the Lender, or credit extended by
the Lender pursuant to this Agreement or (c) that imposes (or has the effect of
imposing) any other condition the result of which is to increase the cost to the
Lender of performing its obligations under this Agreement, or to reduce the rate
of return on the Lender’s capital as a consequence of its obligations under this
Agreement, or to reduce the amount of any sum received or receivable by the
Lender under this Agreement or to require any payment calculated by reference to
the amount of interests or loans held or interest received by it, then, promptly
upon demand by the Agent, the Borrower shall pay to the Agent, for the benefit
of the Lender, such amounts charged to the Lender or such amounts to otherwise
compensate the Lender for such increase costs or such reduction; provided,
however, that the Lender shall not be entitled to any compensation for any
increased costs under this Section 10.2 unless the Agent or the Lender delivers
a reasonably detailed certificate to the Borrower setting forth the amounts and
the basis for such increased costs.

 

-21-



--------------------------------------------------------------------------------



 



Neither the Borrower nor any other Borrower Party shall be required to
compensate the Lender pursuant to the foregoing provisions of this Section 10.2
for any increased costs incurred or reductions suffered more than nine months
prior to the date that the Lender notifies Borrower of the Regulatory Change
giving rise to such increased costs or reductions and of the Lender’s intention
to claim compensation therefor.
Section 10.3. Other Costs and Expenses. The Borrower shall pay to the Agent and
the Lender promptly on demand all reasonable costs and out-of-pocket expenses in
connection with the preparation, execution, delivery and administration of the
Transaction Documents and the transactions contemplated thereby, including
without limitation, the cost of the Lender’s auditors auditing the books,
records and procedures of the Borrower, reasonable fees and out-of-pocket
expenses of legal counsel for the Lender and the Agent with respect thereto and
with respect to advising the Lender and the Agent as to their respective rights
and remedies under this Agreement. The Borrower shall pay to the Agent promptly
on demand any and all reasonable costs and expenses of the Agent and the Lender,
if any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.
Article XI
The Agent
Section 11.1. Authorization and Action. The Lender, on behalf of itself and its
assigns, hereby designates and appoints STRH to act as its agent and
administrator under this Agreement and under each other Transaction Document,
and authorizes the Agent to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto, including, without limitation, the power to
perfect all security interests granted under the Transaction Documents.
Section 11.2. STRH, SunTrust Bank and Affiliates. STRH, SunTrust Bank and their
Affiliates may generally engage in any kind of business with the Borrower, the
Servicer, any Obligor, any of their respective Affiliates and any Person who may
do business with or own securities of any of the foregoing, all as if STRH were
not Agent and without any duty to account therefor to the Lender.
Article XII
Assignments and Participations; Refinancing
Section 12.1. Successors and Assigns. This Agreement shall be binding upon each
Borrower Party and their successors and assigns, and shall inure to the benefit
of the Agent and the Lender and the benefit of their respective successors and
assigns, including any subsequent holder of any of the Loans. No Borrower Party
may assign any of its rights or obligations under any Transaction Document
without the written consent of each of the Agent and the Lender.
Section 12.2. Participants. The Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made or the Commitment held by the Lender at any
time and from time to time to one or more other Persons; provided that no such
participation shall relieve the Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Agent shall
have no obligation or responsibility to such participant. Any agreement pursuant
to which such participation is granted shall provide that the Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Transaction Documents including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Transaction Documents, except that such agreement may
provide that the Lender will not agree to any modification, amendment or waiver
of the Transaction Documents that would reduce the amount of or postpone any
fixed date for payment of any Loan in which such participant has an interest.
Any party to which such a participation has been granted shall have the benefits
of Article 10 (solely to the extent such cost or expense accrues only after such
participation is made) and Section 1.3 hereof.
Section 12.3. Assignments. (a) The Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the Commitment and the Loans or in the case of an assignment to an
Affiliate of the Lender, no minimum amount need be assigned; and (B) in any case
not described in subsection (a)(i)(A) of this Section, the aggregate amount of
the Commitment or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Agent or, if “Effective Date” is specified in the
Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000, unless each of the Agent and, so long as no Amortization Event has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

-22-



--------------------------------------------------------------------------------



 



(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned.
(iii) Required Consents.
(a) The consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Amortization Event has occurred and is
continuing at the time of such assignment or (y) such assignment is to an
Affiliate of the Lender (provided such assignment does not result in any
liability, cost or expense for which the Borrower is liable or must reimburse or
indemnify such assignee Lender pursuant to Section 10); and
(b) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not an Affiliate of the Lender.
(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance.
(v) No Assignment to Borrower or Parent. No such assignment shall be made to the
Borrower or any of its Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Agent pursuant to
Section 12.3(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of the Lender under this Agreement,
and the Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the Lender’s
rights and obligations under this Agreement, the Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 10.1
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by the Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by the Lender of a
participation in such rights and obligations in accordance with Section 12.2
hereof.
(b) The Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of the Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release the Lender
from any of its obligations hereunder or substitute any such pledgee or secured
party for the Lender as a party hereto; provided further, however, the right of
any such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.
Section 12.4. Prohibition on Assignments by the Borrower Parties. No Borrower
Party may assign any of its rights or obligations under this Agreement without
the prior written consent of each of the Agent and the Lender.
Section 12.5. Refinancing by Three Pillars. In the event that the commercial
paper notes of Three Pillars Funding LLC (“TPF”) are rated both A-1 by S&P and
P-1 by Moody’s, each party to this Agreement agrees that it will discuss in good
faith the refinancing of the credit facility contemplated by this Agreement with
a securitization facility funded primarily with commercial paper notes issued by
TPF (it being understood that TPF would concurrently enter into credit and
liquidity arrangements with other lenders to fund its obligations under any such
securitization facility upon the occurrence of certain events including, but not
limited to, TPF’s inability to issue commercial paper notes).
Article XIII
Miscellaneous
Section 13.1. Waivers and Amendments. No failure or delay on the part of the
Agent or the Lender in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given. No
provision of this Agreement may be amended, supplemented, modified or waived
except in writing in accordance with the provisions of this Section 13.1. The
Lender, the Borrower and the Agent, may enter into written modifications or
waivers of any provisions of this Agreement.

 

-23-



--------------------------------------------------------------------------------



 



Section 13.2. Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (a) if given by telecopy, upon the receipt
thereof, (b) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(c) if given by any other means, when received at the address specified in this
Section 13.2. The Borrower hereby authorizes the Agent to effect Loans and
Interest Period and Interest Rate selections based on telephonic notices made by
any Person whom the Agent in good faith believes to be acting on behalf of the
Borrower. The Borrower agrees to deliver promptly to the Agent a written
confirmation of each telephonic notice signed by an authorized officer of the
Borrower; provided, however, the absence of such confirmation shall not affect
the validity of such notice. If the written confirmation differs from the action
taken by the Agent, the records of the Agent shall govern absent manifest error.
Section 13.3. Protection of Agent’s Security Interest. (a) The Borrower agrees
that from time to time, at its expense, it will promptly execute and deliver all
instruments and documents, and take all actions, that may be necessary or
desirable, or that the Agent may request, to perfect, protect or more fully
evidence the Agent’s security interest in the Pledged Assets, or to enable the
Agent or the Lender to exercise and enforce their rights and remedies hereunder;
provided, however, that unless and until an Amortization Event or an Unmatured
Amortization Event has occurred, no Borrower Party shall be required to take any
actions to establish, maintain or perfect the Borrower’s ownership interest in
the Related Security other than the filing of financing statements under the UCC
of all appropriate jurisdictions. During the occurrence and continuance of an
Unmatured Amortization Event or an Amortization Event, the Agent may, or the
Agent may direct the Borrower or the Servicer to, notify the Obligors of
Purchased Receivables, at the Borrower’s expense, of the ownership or security
interests of the Lender under this Agreement. During the occurrence and
continuance of an Unmatured Amortization Event or an Amortization Event, the
Agent may direct the Borrower or the Servicer to direct (and, if the Borrower or
the Servicer fails to do so, the Agent may direct) that payments of all amounts
due or that become due under any or all Purchased Receivables be made directly
to an account specified by the Agent or its designee which may be an account of
the Agent or its designee. The Borrower or the Servicer (as applicable) shall,
at the Agent’s request, withhold the identities of the Agent and the Lender in
any such notification.
(b) If any Borrower Party fails to perform any of its obligations hereunder, the
Agent or the Lender may (but shall not be required to) upon notice to such
Borrower Party perform, or cause performance of, such obligations, and the
Agent’s or the Lender’s costs and expenses incurred in connection therewith
shall be payable by the Borrower as provided in Section 10.3. Each Borrower
Party (i) irrevocably authorizes and appoints the Agent as its attorney-in-fact,
at any time and from time to time in the sole discretion of the Agent, to
execute on behalf of the Borrower as debtor and to file financing statements and
other filing or recording documents necessary or desirable in the Agent’s sole
discretion, in such offices and in such form, including carbon, photographic or
other reproduction, as the Agent reasonably determines appropriate to perfect or
maintain the perfection and priority of Agent’s interest in the Purchased
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof) including, without limitation,
financing statements naming Borrower as debtor and describing the collateral as
“all assets” or “all personal property of the debtor, whether now owned and
existing or hereafter arising or acquired”, (ii) acknowledges and agrees that it
is not authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Purchased Receivables or Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the express prior written approval by the Agent,
consenting to the form and substance of such filing or recording document, and
(iii) approves, authorizes and ratifies any filings or recordings made by or on
behalf of the Agent in connection with the perfection of the security interests
in favor of the Borrower or the Agent. The appointment of Agent as
attorney-in-fact as described herein is coupled with an interest and is
irrevocable.
Section 13.4. Confidentiality. (a) Each of the Borrower Parties shall maintain
and shall cause each of its employees and officers to maintain the
confidentiality of any confidential or proprietary information with respect to
the Agent and the Lender and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that the Borrower Parties and their
respective officers and employees may disclose such information to such Borrower
Party’s directors, external accountants and attorneys and in accordance with any
applicable law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceeding (whether or not having the
force or effect of law).

 

-24-



--------------------------------------------------------------------------------



 



(b) Anything herein to the contrary notwithstanding, the Borrower Parties hereby
consent to the disclosure of any nonpublic information with respect to it (i) to
the Agent or the Lender by each other, and (ii) by the Agent or the Lender to
any prospective or actual assignee or participant of any of them and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided that each such Person is informed of the confidential nature
of such information. In addition, the Lender and the Agent may disclose any such
nonpublic information in accordance with any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).
(c) The Lender and the Agent shall each maintain and shall cause each of its
employees and officers to maintain the confidentiality of any confidential or
proprietary information with respect to the Originator, the Obligors and their
respective businesses obtained by it in connection with the due diligence
evaluations, structuring, negotiating and execution of the Transaction
Documents, and the consummation of the transactions contemplated herein and any
other activities of the Lender or the Agent arising from or related to the
transactions contemplated herein provided, however, that each of the Lender and
the Agent and its employees and officers shall be permitted to disclose such
confidential or proprietary information: (i) to the other Secured Parties,
(ii) to any prospective or actual assignee or participant of the Lender, the
Agent or the other Secured Parties who execute a confidentiality agreement for
the benefit of the Originator and the Borrower on terms comparable to those
required of the Lender and the Agent hereunder with respect to such disclosed
information, (iii) to any rating agency, provider of a surety, guaranty or
credit or liquidity enhancement to the Lender, (iv) to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, and (v) to
the extent required pursuant to any applicable law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings with competent jurisdiction (whether or not having the force or
effect of law).
(d) Notwithstanding any other express or implied agreement to the contrary
contained herein, the parties agree and acknowledge that each of them and each
of their employees, representatives, and other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure, except to the extent that confidentiality is reasonably
necessary to comply with U.S. federal or state securities laws.  For purposes of
this paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).
Section 13.5. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Lender or the Agent, no
claim may be made by a Borrower Party or any other Person against the Lender or
the Agent or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
Parties hereby waive, release, and agree not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
Section 13.6. No Recourse Against the Lender. The obligations of the Lender
under this Agreement are solely the obligations of the Lender. No recourse shall
be had for any obligation, covenant or agreement (including, without limitation,
the payment of any amount owing in respect to this Agreement or the payment of
any Fee hereunder or for any other obligation or claim) arising out of or based
upon this Agreement or any other agreement, instrument or Transaction Document
entered into pursuant hereto or in connection herewith against any member,
employee, officer, director, manager, Agent or organizer of the Lender, as such,
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise.
Section 13.7. Choice of Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of laws thereof other than Section 5-1401 of the General
Obligations law and except to the extent that the perfection of the Ownership
Interest of Borrower or the Security Interest of the Agent, for the benefit of
the Secured Parties, in any of the Collateral is governed by the laws of a
jurisdiction other than the State of New York.
Section 13.8. Consent to Jurisdiction. Each party to this Agreement hereby
irrevocably submits to the non-exclusive jurisdiction of any United States
Federal or New York State Court sitting in New York, New York, in any action or
proceeding arising out of or relating to this Agreement or any document executed
by such person pursuant to this Agreement, and each such party hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any such court and irrevocably waives any objection
it may now or hereafter have as to the venue of any such suit, action or
proceeding brought in such a court or that such court is an inconvenient forum.
Nothing herein shall limit the right of the Agent or any Secured Party to bring
proceedings against any Borrower Party in the courts of any other jurisdiction.
Any judicial proceeding by any Borrower Party against the Agent or any Secured
Party or any affiliate of the Agent or any Secured Party involving, directly or
indirectly, any matter in any way arising out of, related to, or connected with
this Agreement or any document executed by such Borrower Party pursuant to this
Agreement shall be brought only in a court in New York, New York.

 

-25-



--------------------------------------------------------------------------------



 



Section 13.9. Waiver of Jury Trial. Each party hereto hereby waives trial by
jury in any judicial proceeding involving, directly or indirectly, any matter
(whether sounding in tort, contract or otherwise) in any way arising out of,
related to, or connected with this Agreement, any document executed by any
Borrower Party pursuant to this Agreement or the relationship established
hereunder or thereunder.
Section 13.10. Integration; Binding Effect; Survival of Terms. (a) This
Agreement and each other Transaction Document contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by the Borrower Parties pursuant
to Article V, (ii) the indemnification and payment provisions of Article X, and
the provisions of Section 13.4 through and including Section 13.8 shall be
continuing and shall survive any termination of this Agreement.
Section 13.11. Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Agreement by fax or other means of electronic transmission shall be effective as
delivery of a manually executed counterpart of a signature page to this
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 13.12. Characterization; Security Interest. (a) It is the intention of
the parties hereto that each Loan hereunder shall constitute and be treated as a
secured loan. The Borrower shall be liable to the Lender and the Agent for all
representations, warranties, covenants and indemnities made by the Borrower
pursuant to the terms of this Agreement, and (ii) the transaction contemplated
by this Agreement do not constitute and are not intended to result in an
assumption by the Lender or the Agent or any assignee thereof of any obligation
of the Borrower or the Originator or any other person arising in connection with
the Purchased Receivables, the Related Security, or the related Contracts, or
any other obligations of the Borrower or the Originator. It is the intention of
the parties hereto that for federal, state and local income and franchise tax
purposes the Lender’s acquisition of its interest in the Purchased Receivables,
Related Security and Collections shall be treated as a secured loan by the
Lender to the Borrower, and each party hereto agrees to characterize all Loans
hereunder as secured loans on all tax returns filed by such party.
(b) In addition to any security interest or other interest which the Agent or
the Lender may from time to time acquire pursuant hereto, the Borrower hereby
grants to the Agent for the benefit of the Lender a valid security interest in
all of the Borrower’s right, title and interest, whether now owned or hereafter
acquired, in, to and under (i) all Purchased Receivables now existing or
hereafter arising, (ii) the Collections as and when received, (iii) each
Lock-Box and each Segregated Account, (iv) each Collection Account, (v) all
Related Security, (vi) all other rights of the Borrower and payments relating to
such Purchased Receivables, (vii) all proceeds of the foregoing, (viii) the
Borrower’s right, title and interest in, to and under the Receivables Sale
Agreement and (ix) all other assets of the Borrower (collectively, the
“Collateral”) prior to all other liens on and security interests therein to
secure the prompt and complete payment of the Aggregate Unpaids. The Agent, on
behalf of the Lender, shall have, in addition to the rights and remedies that it
may have under this Agreement, all other rights and remedies provided to a
secured creditor under the applicable UCC and other applicable law, which rights
and remedies shall be cumulative.
Section 13.13. Increase in Commitment. Increase in Commitment At any time the
Borrower may request (in consultation with the Agent), an increase of the
aggregate amount of the Commitment by delivering a written request therefor in a
form acceptable to the Agent at least 30 Days prior to the desired effective
date of such increase (the “Increase”), identifying an additional Lender(s),
which additional Lenders shall be reasonably acceptable to the Agent and the
amount of such additional Lender’s Commitment; provided, however, that (i) the
aggregate amount of all such Increases shall not exceed $50,000,000 without the
written consent of the existing Lender, (ii) any such Increase shall be in an
amount not less than $5,000,000, (iii) no Amortization Event or Unmatured
Amortization Event shall exist at the time of such request or on the effective
date of the Increase after giving effect to the additional Loans made pursuant
to such Increase, (iv) the Borrower may exercise an Increase under this
Section 13.13 only once during the term of this Agreement. The effective date
(the “Increase Date”) of the Increase shall be agreed upon by the Borrower and
the Agent (such agreement not to be unreasonably withheld or delayed). The
Borrower agrees to pay any reasonable expenses of the Agent relating to any
Increase. The parties hereto shall effect such amendments to this Agreement and
the other Transaction Documents as may be necessary or appropriate, in the
reasonable opinion of the Agent and the Borrower, to effect the provisions of
this Section 13.13.
[Signature pages follow]

 

-26-



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

            ABF Freight Funding LLC
      By:   ABF Freight System, Inc., its sole member             By:   /s/ Judy
R. McReynolds         Name:   Judy R. McReynolds        Title:   Assistant
Treasurer                Address:
3801 Old Greenwood Road
Fort Smith, Arkansas 72903
Attention: Don Pearson
Phone: 479-785-6136
Fax: 479-785-8650

ABF Freight System, Inc.
      By:   /s/ Judy R. McReynolds         Name:   Judy R. McReynolds       
Title:   Assistant Treasurer   
 
    Address:
3801 Old Greenwood Road
Fort Smith, Arkansas 72903
Attention: Don Pearson
Phone:479-785-6136
Fax: 479-785-8650

 

S-1



--------------------------------------------------------------------------------



 



            SunTrust Bank
      By:   /s/ David Fourniter         Name:   David Fourniter        Title:  
Vice President   

            Address:
SunTrust Bank
Mail Code GA-Atlanta-1921
303 Peachtree Street, 3rd Floor
Atlanta, Georgia 30308
Attention: Robert Anderson
Phone: (404) 588-7762
Fax: (404) 588-8833

SunTrust Robinson Humphrey, Inc., as Agent
      By:   /s/ Kecia P. Howson         Name:   Kecia P. Howson        Title:  
Director   

Address:
SunTrust Robinson Humphrey, Inc.
Mailcode GA-3950
303 Peachtree Street NE, 24th Floor
Atlanta, Georgia 30308
Attention: Kecia Howson
Phone: 404-813-5207
Fax: 404-813-5000

 

S-2



--------------------------------------------------------------------------------



 



Exhibit I
Definitions
As used in the Agreement and the Exhibits and Schedules thereto, the following
terms shall have the meanings set forth in this Exhibit I (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).
If a capitalized term is used in the Agreement, or any Exhibit or Schedule
thereto, and is not otherwise defined therein or in this Exhibit I, such term
shall have the meaning assigned thereto in Exhibit I to the Receivables Sale
Agreement (hereinafter defined):
“ABF” as defined in the preamble to this Agreement.
“Accounts Receivable Turnover Ratio” As of any Cut-Off Date, the ratio computed
by dividing (a) the aggregate amount of Credit Sales during the 12 Calculation
Periods ending on such Cut-Off Date by (b) the average of the aggregate
Outstanding Balance of all Receivables as of the last 12 Cut-Off Dates.
“Adverse Claim” A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person’s assets or properties in favor of any other
Person, provided, however, that the following shall not constitute “Adverse
Claims” (a) liens imposed by law for taxes that are not yet due or are being
contested in good faith in appropriate proceedings, or (b) judgment liens and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue or are being contested in good faith in
appropriate proceedings.
“Affiliate” With respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Agent” As defined in the preamble to this Agreement.
“Agent’s Account” Agent’s Account # [***], ABA No. [***], at SunTrust Bank’s
office at 25 Park Place, in Atlanta, Georgia, Attn: [***].
“Aggregate Loan Amount” On any date of determination, the aggregate principal
amount of all Loans from time to time outstanding hereunder.
“Aggregate Prepayment” As defined in Section 1.3(a).
“Aggregate Unpaids” At any time, an amount equal to the sum of (i) the Aggregate
Loan Amount, plus (ii) all Recourse Obligations (whether due or accrued) at such
time.
“Agreement” This Receivables Loan Agreement, as it may be amended or modified
and in effect from time to time.
“Alternate Base Rate” For any day, the rate per annum equal to the sum of
(a) the higher as of such day of (i) the Prime Rate, or (ii) one-half of one
percent (0.50%) above the Federal Funds Effective Rate, plus (b) the Applicable
Margin. For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
date of each such change.
“Amortization Date” The earliest to occur of (i)  the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to a Borrower
Party, (ii) the Business Day specified in a written notice from the Agent
following the occurrence of any other Amortization Event, and (iii) the date
which is ten (10) Business Days after the Agent’s receipt of written notice from
the Borrower that it wishes to terminate the facility evidenced by this
Agreement.
“Amortization Event” As defined in Article IX.
“Applicable Margin” As defined in the Fee Letter.
“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 12.3 hereof), and accepted by the Agent, in substantially
the form of Exhibit X or any other form approved by the Agent.
“Authorized Officer” With respect to any Person, its president, chief executive
officer, general counsel, corporate controller, treasurer or chief financial
officer; provided, however, in the case of Borrower, the Authorized Officers
shall be the president, chief executive, general counsel, corporate controller,
treasurer or chief financial officer of the Originator.

 

 



--------------------------------------------------------------------------------



 



“Borrower” As defined in the preamble to this Agreement.
“Borrower Parties” As defined in the preamble to this Agreement.
“Borrowing Base Deficiency” As defined in Section 1.3(b).
“Borrowing Date” Each Business Day on which a Loan is made hereunder.
“Borrowing Request” As defined in Section 1.2.
“Broken Funding Costs” For any LIBO Loan that: (i) does not become subject to an
Aggregate Prepayment following the delivery of any Prepayment Notice with
respect to such LIBO Loan or (ii) is terminated prior to the date on which the
Interest Period ends; an amount equal to the excess, if any, of (A) the Interest
that would have accrued during the remainder of the Interest Period determined
by the Agent to relate to such Loan subsequent to the date of such reduction or
termination (or in respect of clause (i) above, the date such Aggregate
Prepayment was designated to occur pursuant to the Prepayment Notice) of the
Loan if such reduction or termination had not occurred or such Prepayment Notice
had not been delivered, over (B) the Interest actually accrued during the
remainder of such Interest Period on such Loan.
“Business Day” Any day on which banks are not authorized or required to close in
New York, New York or Atlanta, Georgia, and The Depository Trust Company of
New York is open for business, and, if the applicable Business Day relates to
any computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.
“Calculation Period” A calendar month.
“Canadian Obligors” means an Obligor who has agreed to pay for a Receivable at a
location in Canada.
“Change of Control” (i) (a)  a change in control is reported by the Parent in
response to either Item 6(e) of Schedule 14A of Regulation 14A promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (b) any
“person” or “group” (as such terms are used in Section 13(d) and Section 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator or any such plan) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of voting capital stock of the Parent (or securities
convertible into or exchangeable for such capital stock) representing the
Control Percentage or more of the combined voting power of the Parent’s then
outstanding capital stock, (ii) the Parent ceases to own 100% of the outstanding
shares of voting stock of the Originator, or (iii) the Originator ceases to own
100% of the outstanding shares of voting stock of the Borrower.
“Charge-Offs” All Receivables that are written off by the Servicer or should, in
accordance with the Credit and Collection Policy, be written off as
uncollectible.
“Closing Date” December 30, 2009.
“Collateral” As defined in Section 13.12(b).
“Collection Account” Each concentration account, depositary account, lock-box
account or similar account in which any Collections are collected or deposited
which is listed on Exhibit IV (as the same may be updated from time to time in
accordance with Section 7.1(m) hereof) and which is in the name of the Borrower
and subject to a Collection Account Agreement at all times on and after the
dated specified in Section 7.3 hereof, including the Master Collection
Agreement; provided, however, that prior to the date specified in Section 7.3,
the Collection Account may be in the name of the Servicer.
“Collection Account Agreement” An agreement in form reasonably acceptable to the
Agent among the Originator, the Servicer and/or the Borrower, the Agent and a
Collection Bank establishing control over a Collection Account.
“Collection Bank” At any time, any of the banks holding one or more Collection
Accounts.
“Collection Notice” A notice, in substantially the form attached to a Collection
Account Agreement from the Agent to a Collection Bank.
“Collections” With respect to any Receivable, all cash collections and other
cash proceeds in respect of such Receivable, including, without limitation, all
Finance Charges or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable.
“Commitment” As defined in Section 1.1.

 

-2-



--------------------------------------------------------------------------------



 



“Concentration Limit”
(a) For any Special Obligor, 6.0% of the aggregate Outstanding Balance of all
Eligible Receivables.
(b) For any Obligor who is not a Special Obligor but is a Rated Obligor, 2.5% of
the aggregate Outstanding Balance of all Eligible Receivables.
(c) For any Obligor who is not a Special Obligor or a Rated Obligor, 2.0% of the
aggregate Outstanding Balance of all Eligible Receivables.
(d) For all Canadian Obligors in the aggregate, 5.0% of the aggregate
Outstanding Balance of all Eligible Receivables.
“Consolidated Net Worth” means at any date of determination, with respect to any
Person, the consolidated stockholders’ equity of such Person and its
consolidated Subsidiaries, plus the principal amount of subordinated debt of
such Person, minus (to the extent reflected in determining such consolidated
stockholders’ equity) all intangible assets other than, with respect to the
Parent and its consolidated Subsidiaries, the computer software and all rights
and interests therein and licenses therefor that have been capitalized by one or
more of the Parent and its consolidated Subsidiaries and which are reflected in
the determination of the consolidated shareholders’ equity of the Parent and its
consolidated Subsidiaries, all as determined in accordance with GAAP and as
reported in the audited consolidated financial statements of such Person for
such Person’s most recently ended fiscal year.
“Contingent Obligation” Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person,
other than a Pension Plan Obligation, or agrees to maintain the net worth or
working capital or other financial condition of any other Person, or otherwise
assures any creditor of such other Person against loss, including, without
limitation, any comfort letter, operating agreement, take-or-pay contract or
application for a letter of credit.
“Contract” With respect to any Receivable, any and all instruments, agreements,
invoices or other writings pursuant to which such Receivable arises or which
evidences such Receivable.
“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the board of directors (or individuals or body or group of individuals
performing the same or substantially similar functions as the board of directors
of a corporation) of such Person.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
“Credit and Collection Policy” Each Borrower Party’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof, as modified from time to time in accordance with this Agreement.
“Credit Sales” For any Calculation Period, the aggregate amount of all
Receivables with credit terms of any kind originated or purchased by the
Originator during such Calculation Period.
“Cut-Off Date” The last day of a Calculation Period.
“Days Sales Outstanding Ratio” On any date of determination, the ratio computed
as of the most recent Cut-Off Date by dividing (a) 360 by (b) the Accounts
Receivable Turnover Ratio for the Calculation Period ending on such Cut-Off
Date.
“Deemed Collections” Collections deemed received by the Borrower under
Section 1.4.
“Default Rate” For any day, the rate per annum equal to the sum of (a) the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Effective Rate, plus (b) 3.0%. For purposes of
determining the Default Rate for any day, changes in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the date of each such change.
“Default Ratio” As of any Cut-Off Date, the ratio (expressed as a percentage)
computed by dividing (i) the aggregate amount (without double-counting) of
Receivables which became Defaulted Receivables or Charge-Offs during the
Calculation Period that includes such Cut-Off Date, by (b) Credit Sales for the
Calculation Period occurring four (4) months prior to the Calculation Period
ending on such Cut-Off Date.

 

-3-



--------------------------------------------------------------------------------



 



“Defaulted Receivable” A Receivable: (i) as to which the Obligor thereof has
suffered an Event of Bankruptcy; (ii) which is a Charge-Off; or (iii) as to
which any payment, or part thereof, remains unpaid for 120 days or more from the
date of billing applicable to such payment.
“Delinquency Ratio” As of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (i) the aggregate Outstanding Balance of
Receivables that were Delinquent Receivables as of such Cut-Off Date, by
(ii) the Outstanding Balance of all Receivables as of such Cut-Off Date.
“Delinquent Receivable” A Receivable (i) as to which any payment, or part
thereof, remains unpaid for 90 days or more from the date of billing applicable
to such payment and (ii) which does not constitute a Defaulted Receivable.
“Dilution” The amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4, provided, that Dilution
shall not include the amount of any write-down, reserve or other reduction due
to a Receivable subsequently becoming a Defaulted Receivable on account of the
insolvency, bankruptcy, lack of credit worthiness or financial inability to pay
off such Defaulted Receivable of the applicable Obligor.
“Dilution Horizon Ratio” As of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate Credit Sales for the
Calculation Period ending on such Cut-Off Date, by (ii) the Net Pool Balance as
of such Cut-Off Date.
“Dilution Ratio” As of any Cut-Off Date, a ratio (expressed as a percentage),
computed by dividing (i) the total amount of decreases in Outstanding Balance of
Receivables due to Dilution during the Calculation Period ending on such Cut-Off
Date, by (ii) the Credit Sales for the Calculation Period ending on the previous
Cut-Off Date.
“Dilution Reserve” On any date of determination, computed as of the most recent
Cut-Off Date, the product (expressed as a percentage) of (a) the sum of (i) the
product of (x) the Stress Factor times (y) the Expected Dilution Ratio, plus
(ii) the Dilution Volatility Component, times (b) the Dilution Horizon Ratio.
“Dilution Spike Rate” means the highest Dilution Ratio over the past 12
Calculation Periods.
“Dilution Volatility Component” The product (expressed as a percentage) of
(i) the positive difference (if any) between (A) the Dilution Spike Rate and
(B) the Expected Dilution Ratio, and (ii) a fraction, the numerator of which is
equal to the Dilution Spike Rate and the denominator of which is the Expected
Dilution Ratio.
“Eligible Assignee” A commercial bank having a combined capital and surplus of
at least $250,000,000 with a rating of its (or its parent holding company’s)
short-term securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by
Moody’s.
“Eligible Receivable” At any time, a Receivable:
(i) the Obligor of which (A) if a natural person, is a resident of the United
States or Canada, or, if a corporation or other business organization, is
organized under the laws of the United States or Canada or any political
subdivision thereof, or is any other business organization that has a
significant presence in the United States or Canada, and has agreed pay for such
Receivable at a location in the United States or Canada, and (B) is not an
Affiliate of any of the parties hereto;
(ii) that arises under a Contract;
(iii) which is not a Defaulted Receivable and is not a Delinquent Receivable;
(iv) which is not a Government Receivable;
(v) which by its terms is due and payable within 30 days of the date of billing
therefore, provided, however, any Receivable which by its terms is due and
payable within 31-60 days of the date of billing therefore may be considered an
“Eligible Receivable” so long as such Receivables satisfies all of the other
criteria set forth in this definition of “Eligible Receivable” and the
Outstanding Balance of such Receivable, when added to the Outstanding Balance of
all other Receivables which are due and payable within 31-60 days of the date of
billing therefore, would not cause the Outstanding Balance of Receivables which
are due and payable within 31-60 days of the date of billing therefore to exceed
40% of the aggregate Outstanding Balance of all Eligible Receivables;
(vi) which is an “account” within the meaning of Section 9-102(a)(2) of the UCC
of all applicable jurisdictions;

 

-4-



--------------------------------------------------------------------------------



 



(vii) which is denominated and payable only in United States dollars in the
United States;
(viii) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms;
(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the provision of services or the
use of equipment by the Originator or FreightValue;
(x) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation except any such contravention or
violation which does not have an adverse effect on the Receivables;
(xi) which satisfies all applicable requirements of the Credit and Collection
Policy;
(xii) which was generated in the ordinary course of the Originator’s or
FreightValue’s business and is documented consistent with the Originator’s or
FreightValue’s standard administration and documentation policies and
procedures;
(xiii) which arises from the provision of services or the use of equipment, to
the related Obligor by the Originator or FreightValue, and except for incidental
amounts, not from the provision of services by any other Person (in whole or in
part);
(xiv) which is not subject to any current dispute, right of rescission, set-off,
counterclaim or any other defense (including defenses arising out of violations
of usury laws) of the applicable Obligor against the Originator or FreightValue
or any other Adverse Claim;
(xv) as to which the Originator or FreightValue has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable Obligor
(excluding warranty obligations for which no claim exists);
(xvi) as to which each of the representations and warranties contained in
Section 5.1(g), Section 5.1(i), Section 5.1(j), Section 5.1(r), Section 5.1(s),
and Section 5.1(t) is true and correct;
(xvii) all right, title and interest to and in which has been validly
transferred by the Originator directly to the Borrower under and in accordance
with the Receivables Sale Agreement, and the Borrower has good and marketable
title thereto free and clear of any Adverse Claim (other than as created by the
Transaction Documents);
(xviii) which is not owing from an Obligor as to which more than 25% of the
balance of all Receivables for which such Obligor is obligated remain unpaid for
90 or more days past the date of billing;
(xix) the Obligor of which at the time the Receivable was initially pledged to
the Agent (on behalf of the Secured Parties) has not, as a result of a
deterioration of such Obligor’s financial condition or creditworthiness, been
required by the Originator or FreightValue at any time during the immediately
preceding 12 months for a period of more than 30 days to pay for services
rendered on a cash basis;
(xx) the Obligor of which is not the Obligor on any Receivables which have been
sold or pledged to any person other than the Borrower or, in the case of
Receivables acquired by the Originator from FreightValue, the Originator;
(xxi) with respect to which the Servicer is in possession of the related
Contract file, or in the case of electronic purchases, the applicable computer
data files, with respect to such Receivable; and
(xxii) if such Receivable was sold or otherwise transferred to the Originator by
FreightValue, the Outstanding Balance of such Receivable, when added to the
Outstanding Balance of all other Receivables which were sold or otherwise
transferred to the Originator by FreightValue, would not cause the Outstanding
Balance of Receivables which were sold or otherwise transferred to the
Originator by FreightValue to exceed 2% of the aggregate Outstanding Balance of
all Eligible Receivables.

 

-5-



--------------------------------------------------------------------------------



 



“ERISA” The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” Any trade or business (whether or not incorporated) under
common control with the Parent within the meaning of Section 414(b) or (c) of
the Tax Code (and Sections 414(m) and (o) of the Tax Code for purposes of
provisions relating to Section 412 of the Tax Code).
“Event of Bankruptcy” Shall be deemed to have occurred with respect to a Person
if either:
(i) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(ii) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.
“Event of Default” Any Amortization Event described in Sections 9.1(a)-(g),
Section 9.1(j) (only if such Amortization Event arises due to an event of the
type described in clause (ii) or (iii) of the definition of “Change of
Control”), Section 9.1(k), Sections 9.1(m)-(q), or Section 9.1(s).
“Excess Concentration Amount” At any time with respect to any Obligor or group
of Obligors described in the definition of “Concentration Limit”, the amount, if
any, by which the aggregate Outstanding Balance of all Eligible Receivables of
such Obligor or group of Obligors exceeds the Concentration Limit applicable to
such Obligor or group of Obligors at such time.
“Expected Dilution Ratio” At any time, the rolling average of the Dilution Ratio
for the 12 Calculation Periods then most recently ended.
“Facility Account” The Borrower’s account no. [***] at [***].
“Facility Limit” $75,000,000.
“Facility Termination Date” The earliest to occur of (i) the Amortization Date,
and (ii) December 30, 2011.
“Federal Bankruptcy Code” Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” Means, for any day the greater of (i) the average
rate per annum as determined by SunTrust Bank at which overnight Federal funds
are offered to SunTrust Bank for such day by major banks in the interbank
market, and (ii) if SunTrust Bank is borrowing overnight funds from a Federal
Reserve Bank that day, the average rate per annum at which such overnight
borrowings are made on that day.  Each determination of the Federal Funds
Effective Rate by SunTrust Bank shall be conclusive and binding on the Borrower
except in the case of manifest error. 
“Fee Letter” That certain letter agreement dated as of the date hereof among the
Borrower, ABF, the Lender and the Agent, as it may be amended, restated or
otherwise modified and in effect from time to time.
“Final Payout Date” The date on which all Aggregate Unpaids have been paid in
full and the Facility Limit has been reduced to zero.
“Finance Charges” With respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

-6-



--------------------------------------------------------------------------------



 



“FreightValue” Freight Value, Inc., a subsidiary of the Parent.
“GAAP” Generally accepted accounting principles in effect in the United States
of America as in effect from time to time. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Transaction Document, and either any Borrower Party, Agent or the Lender
shall so request, the Agent, the Lender and each Borrower Party affected shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) each Borrower Party
shall provide to the Agent and the Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
“Government Receivable” A Receivable as to which the Obligor is any nation or
government, any federal, state, local or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government including
any authority or other quasi-governmental entity established to perform any of
such functions.
“Indebtedness” Of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, which shall include,
but not be limited to all Pension Plan Obligations), (iii) obligations, whether
or not assumed, secured by liens or payable out of the proceeds or production
from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, and (vii) Contingent
Obligations.
“Indemnified Amounts” As defined in Section 10.1.
“Indemnified Party” As defined in Section 10.1.
“Independent Manager” shall mean a manager of the Borrower who (i) shall not
have been at the time of such Person’s appointment or at any time during the
preceding five years, and shall not be as long as such Person is a manager of
the Borrower, (A) a director, officer, employee, partner, shareholder, member,
manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): Servicer, Originator, or any of their respective
Subsidiaries or Affiliates (other than Borrower), (B) a supplier to any of the
Independent Parties, (C) a Person controlling or under common control with any
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors or managers thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.
“Interest” For each Interest Period relating to a Loan, an amount equal to the
product of the applicable Interest Rate for such Loan multiplied by the
principal amount of such Loan for each day elapsed during such Interest Period,
annualized on (i) a 360 basis for Interest accruing at the LIBO Rate, or (ii) a
365 or 366 day basis, as applicable, for Interest accruing at the Alternate Base
Rate.
“Interest Period” means with respect to any Loan:
(a) for any Loan accruing Interest at the Alternate Base Rate, (i) the period
commencing on the date of the initial funding of such Loan and ending on, but
excluding, the next following Settlement Date; and thereafter, (ii) each period
commencing on, and including, a Settlement Date and ending on, but excluding,
the next following Settlement Date;
(b) for any LIBO Loan, the period commencing on the date on which such LIBO Loan
is funded under the Agreement or the date on which any Loan bearing interest at
the Alternate Base Rate commences bearing interest at the LIBO Rate and ending
on the last day of the period selected by a Borrower pursuant to the provisions
below and Section 1.2 or 4.3 of the Agreement and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below and Section 1.2 or 4.3 of the Agreement. The duration of
each such Interest Period shall be 28 days, one month, or such other period
which does not exceed 35 days as may be mutually agreeable to the Agent and the
Borrower, in each case as the Borrower may, upon notice received by the Agent
not later than 12:00 noon (Atlanta, Georgia time) on the third Business Day
prior to the first day of such Interest Period (except as otherwise provided in
Section 1.2 and 4.3 of the Agreement (as applicable), select; provided, however,
that:

 

-7-



--------------------------------------------------------------------------------



 



(i) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
(iii) no Interest Period with respect to any LIBO Loan shall extend beyond the
scheduled Facility Termination Date.
“Interest Rate” With respect to each Loan, the LIBO Rate, the Alternate Base
Rate or the Default Rate, as applicable.
“Interest Reserve” For any Calculation Period, the product (expressed as a
percentage) of (i) the Stress Factor, (ii) the Prime Rate as of the immediately
preceding Cut-Off Date, (iii) the highest Days Sales Outstanding Ratio for the
most recent 12 Calculation Periods, and (iv) 1/360.
“Lender” As defined in the preamble to this Agreement.
“LIBO Loan” Any Loan bearing interest at a LIBO Rate.
“LIBO Rate” For any Interest Period with respect to a LIBO Loan, the rate per
annum determined on the basis of (i) the offered rate for deposits in U.S.
dollars of amounts equal or comparable to the principal amount of such Loan
offered for a term comparable to such Interest Period, which rates appear on
Telerate page 3750 (or any successor page) effective as of 11:00 A.M., London
time, two Business Days prior to the first day of such Interest Period (the
“Rate Setting Day”) or if such rate is unavailable, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent) based on the rates
at which deposits in U.S. dollars for one month are displayed on page “LIBOR” of
the Reuters Screen as of 11:00 a.m. (London time) on the Rate Setting Day (it
being understood that if at least two (2) such rates appear on such page, the
rate will be the arithmetic mean of such displayed rates), provided that if no
such offered rates appear on such pages, the LIBO Rate for such Interest Period
will be the arithmetic average (rounded upwards, if necessary, to the next
higher 1/100th of 1%) of rates quoted by not less than two major banks in
New York, New York, selected by the Agent, at approximately 10:00 a.m.(Atlanta
time), two Business Days prior to the first day of such Interest Period, for
deposits in U.S. dollars offered by leading European banks for a period
comparable to such Interest Period in an amount comparable to the principal
amount of the Loan, divided by (ii) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against the Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such
Interest Period plus (iii) the Applicable Margin.
“Loan” means any amount disbursed as principal by Lender to Borrower under this
Agreement.
“Lock-Box” Each locked postal box with respect to which a Collection Bank or a
Segregated Account Bank has been granted exclusive access for the purpose of
retrieving and processing payments made on the Receivables and which is listed
on Exhibit IV (as the same may be updated from time to time in accordance with
Section 7.1(m) hereof).
“Loss Horizon Ratio” As of any Cut-Off Date, the ratio (expressed as a decimal)
computed by dividing (a) the aggregate Credit Sales for the four (4) most recent
Calculation Periods (including the Calculation Period ending on such Cut-Off
Date), by (b) the Net Pool Balance as of such Cut-Off Date.
“Loss Reserve” For any Calculation Period, the product (expressed as a
percentage) of (i) the Stress Factor, times (ii) the highest three-month rolling
average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (iii) the Loss Horizon Ratio as of the
immediately preceding Cut-Off Date.
“Master Collection Account” means the Collection Account designated as such on
Exhibit IV hereto.

 

-8-



--------------------------------------------------------------------------------



 



“Master Contract” A Contract between an Obligor and the Originator or
FreightValue that contains the terms upon which the carriage of freight
performed by the Originator for such Obligor or each instance of provision of
equipment provided by FreightValue to an Obligor over the term of the Master
Contract will be governed.
“Material Adverse Effect” A material adverse effect on (i) the financial
condition or operations of the Parent or ABF and its Subsidiaries taken as a
whole, (ii) the ability of any Borrower Party to perform its obligations under
this Agreement, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) the Agent’s security interest, for the
benefit of the Secured Parties, in the Purchased Receivables generally or in any
significant portion of the Purchased Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Purchased
Receivables generally or of any material portion of the Purchased Receivables.
“Material Indebtedness” As defined in Section 9.1(f).
“Monthly Report” A report, in substantially the form of Exhibit VII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.
“Monthly Reporting Date” With respect to any calendar month, the second Business
Day occurring before the Settlement Date for such calendar month, or such other
days of any month as Agent may request in connection with Section 8.5 hereof.
“Moody’s” Moody’s Investors Service, Inc.
“Net Pool Balance” At any time, the aggregate Outstanding Balance of all
Eligible Receivables and all amounts on deposit in the Collection Accounts and
the Agent’s Account at such time reduced by the Excess Concentration Amount.
“Obligor” A Person obligated to make payments pursuant to a Contract.
“Originator” ABF Freight System, Inc., a Delaware corporation.
“Other Costs” As defined in Section 10.3.
“Other Customers” As defined in Section 10.4.
“Outstanding Balance” Of any Receivable at any time means the then outstanding
principal balance thereof.
“Parent” means Arkansas Best Corporation, a Delaware corporation.
“PBGC” The Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” A pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA which the Originator sponsors or maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.
“Pension Plan Obligation” An obligation to contribute to a Pension Plan, as
required by a collective bargaining agreement.
“Person” An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” An employee benefit plan (as defined in Section 3(3) of ERISA) which the
Originator or any of its ERISA Affiliates sponsors or maintains or to which the
Originator or any of its ERISA Affiliates makes, is making, or is obligated to
make contributions and includes any Pension Plan, other than a Plan maintained
outside the United States primarily for the benefit of Persons who are not U.S.
residents.
“Pledged Assets” All of the Borrower’s right, title and interest, whether now
owned and existing or hereafter arising in and to all of the Purchased
Receivables, the Related Security, the Collections and all proceeds of the
foregoing.
“Prepayment Notice” As defined in Section 1.3.
“Prime Rate” A rate per annum equal to the prime rate of interest announced from
time to time by SunTrust Bank (which is not necessarily the lowest rate charged
to any customer), changing when and as said prime rate changes.

 

-9-



--------------------------------------------------------------------------------



 



“Proposed Prepayment Date” As defined in Section 1.3(a).
“Purchased Receivable” All Receivables purchased by the Borrower from the
Originator pursuant to the Receivables Sale Agreement and not otherwise
repurchased by the Originator in accordance with the terms thereof.
“Rated Obligor” An Obligor who has a senior unsecured long-term debt rating by
either of S&P or Moody’s.
“Receivable” All indebtedness and other obligations owed to the Borrower or the
Originator or FreightValue (at the time it arises, and before giving effect to
any transfer or conveyance under the Receivables Sale Agreement or, in the case
of FreightValue, any transfer or conveyance to the Originator) or in which the
Borrower or the Originator or FreightValue has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with any carriage of freight or other services
in relation to such carriage of freight (including, without limitation,
refrigeration, loading, unloading, diversion, switching and weighting charges,
demurrage, and detention) by the Originator or the rental or other provision of
the use of trucks, tractors and trailers or other transportation equipment to
third parties on a contract basis by FreightValue (including, without
limitation, any rents, fees, commissions, and refrigeration, loading, unloading,
diversion, switching and weighting charges, demurrage, and detention) and
further includes, without limitation and in either case, the obligation to pay
any Finance Charges with respect thereto.
“Receivables Sale Agreement” That certain Receivables Sale Agreement, dated as
of December 30, 2009, among the Originator and the Borrower, as the same may be
amended, restated or otherwise modified from time to time.
“Records” With respect to any Receivable, all Contracts and other documents,
books, records and other information (including, without limitation, tapes,
disks, punch cards, and related property and rights (but not any right, title or
interest to any information on any such tapes, disks, or punch cards not
relating to a Receivable or any related property or rights thereto and not any
right, title or interest in any computer program or data processing software or
any license for the use thereof) relating to such Receivable, any Related
Security therefor and the related Obligor
“Recourse Obligations” As defined in Section 2.1.
“Regulatory Change” As defined in Section 10.2.
“Related Security” All of the Borrower’s right, title and interest in, to and
under and with respect to any Receivable:
(i) all security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable,
(ii) all guaranties, letters of credit (to the extent they may be pledged),
insurance and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Receivable whether pursuant to
the Contract related to such Receivable or otherwise,
(iii) all service contracts and other contracts and agreements associated with
such Receivable other than Master Contracts,
(iv) all Records other than Master Contracts related to such Receivable,
(v) all of the Borrower’s right, title and interest in, to and under the
Receivables Sale Agreement,
(vi) any other items constituting Supporting Obligations (as defined in
Article 9 of the UCC in effect in each relevant jurisdiction) to the extent not
included in clauses (i)-(v) above,
(vii) all proceeds of any of the foregoing.
“Reporting Frequency Modifier” At any time, if the Servicer has not provided a
Weekly Report for the previous calendar week within the time frame required by
Section 8.5 hereof, 5%.

 

-10-



--------------------------------------------------------------------------------



 



“Required Notice Period” The number of days required notice set forth below
applicable to the Aggregate Prepayment indicated below:

     
Aggregate Prepayment
  Required Notice Period
 
   
Loans accruing Interest at the LIBO Rate
  3 Business Days
 
   
Loans accruing Interest at the Alternate Base Rate
  1 Business Day

“Required Reserve” On any day during a Calculation Period, the product of (A)
(i) the greater of (a) the Required Reserve Factor Floor and (b) the sum of the
Loss Reserve, the Interest Reserve, the Dilution Reserve and the Servicing
Reserve, plus (ii) the Reporting Frequency Modifier (if any), and (B) the Net
Pool Balance as of the Cut-Off Date immediately preceding such Calculation
Period.
“Required Reserve Factor Floor” For any Calculation Period, the sum (expressed
as a percentage) of (i) 15% plus (ii) the product of the Expected Dilution Ratio
and the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.
“Restricted Junior Payment” (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of the Borrower, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of the Borrower now or hereafter
outstanding, and (v) any payment of management fees by the Borrower (except for
the Servicing Fee and reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).
“Review” As defined in Section 7.1(d)(ii).
“S&P” Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“SEC” means the Securities and Exchange Commission of the United States of
America and any successor commission or agency thereof.
“Secured Parties” The Indemnified Parties.
“Segregated Account” means an account in the name of the Originator, Freight
Value, the Borrower or the Servicer in which no monies other than amounts
constituting Collections are deposited at any time and which is listed on
Exhibit IV (as the same may be updated from time to time in accordance with
Section 7.1(m) hereof).
“Segregated Account Bank” means at any time, any of the banks holding one or
more Segregated Accounts.
“Servicer” At any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Purchased
Receivables.
“Servicer Termination Event” As defined in Section 9.2.
“Servicing Fee” For each day in a Calculation Period:
(i) an amount equal to (A) the Servicing Fee Rate (or, at any time while ABF or
one of its Affiliates is the Servicer, such lesser percentage as may be agreed
between the Borrower and the Servicer on an arms’ length basis based on then
prevailing market terms for similar services), times (B) the aggregate
Outstanding Balance of all Purchased Receivables at the close of business on the
Cut-Off Date immediately preceding such Calculation Period, times (C) 1/360; or
(ii) on and after the Servicer’s reasonable request made at any time when ABF or
one of its Affiliates is no longer acting as Servicer hereunder, an alternative
amount specified by the successor Servicer not exceeding (A) 110% of such
Servicer’s reasonable costs and expenses of performing its obligations under
this Agreement during the preceding Calculation Period, divided by (B) the
number of days in the current Calculation Period.
“Servicing Fee Rate” 2.40% per annum.

 

-11-



--------------------------------------------------------------------------------



 



“Servicing Reserve” For any Calculation Period, the product (expressed as a
percentage) of (a) the highest Days Sales Outstanding Ratio during the most
recent 12 Calculation Periods, (b) the Stress Factor, (c) the Servicing Fee
Rate, and (d) 1/360.
“Settlement Date” The 12th day of each month or, if such day is not a Business
Day, the Business Day immediately thereafter.
“Special Calculation Period” means any Calculation Period that commences
60-180 days after the occurrence of a Yellow Roadway Event.
“Special Obligor” As identified in the Fee Letter.
“Stress Factor” 2.50.
“Subordinated Note” As defined in the Receivables Sale Agreement.
“Subsidiary” Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“Tax Code” The Internal Revenue Code of 1986, as the same may be amended from
time to time.
“Transaction Documents” Collectively, this Agreement, each Borrowing Request,
the Receivables Sale Agreement, each Collection Account Agreement, the Fee
Letter, the Subordinated Note and all other instruments, documents and
agreements executed and delivered in connection herewith.
“UCC” The Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA
“Unmatured Amortization Event” An event which, with the passage of time or the
giving of notice, or both, would constitute an Amortization Event.
“Unmatured Servicer Termination Event” An event which, with the passage of time
or the giving of notice, or both, would constitute a Servicer Termination Event.
“Voluntary Termination” The occurrence of an Amortization Event resulting from
the occurrence of the “Termination Date” pursuant to subclause (iv) of the
definition of “Termination Date” in the Receivables Sale Agreement.
“Weekly Report” A certificate, in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5(b).
“Weekly Reporting Date” The second Business Day of each calendar week.
“Yellow Roadway Event” The occurrence of an Event of Bankruptcy with respect to
YRC Worldwide Inc. or any of its Subsidiaries within one year of the date of
this Agreement.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. Unless otherwise specified, all terms used in Article 9 of
the UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.

 

-12-



--------------------------------------------------------------------------------



 



Exhibit II
Form of Borrowing Request
ABF Freight Funding LLC
Borrowing Request
dated ______________, 20__
for Loan on ________________, 20__
SunTrust Robinson Humphrey, Inc., as Agent
Mailcode GA-3950
303 Peachtree Street NE, 24th Floor
Atlanta, Georgia 30308
Attention: Kecia Howson,
Fax No. (404) 813-5000
Ladies and Gentlemen:
Reference is made to the Receivables Loan Agreement dated as of December 30,
2009 (as amended, supplemented or otherwise modified from time to time, the
“Receivables Loan Agreement”) among ABF Freight Funding LLC (the “Borrower”),
ABF Freight System, Inc., as initial Servicer, SunTrust Bank (the “Lender”), and
SunTrust Robinson Humphrey, Inc., as Agent. Capitalized terms defined in the
Receivables Loan Agreement are used herein with the same meanings.
1. The Borrower hereby certifies, represents and warrants to the Agent and the
Lender that on and as of the Borrowing Date (as hereinafter defined):
(a) all applicable conditions precedent set forth in Article VI of the
Receivables Loan Agreement have been satisfied;
(b) each of its representations and warranties contained in Section 5.1 of the
Receivables Loan Agreement will be true and correct, in all material respects,
as if made on and as of the Borrowing Date;
(c) no event has occurred and is continuing, or would result from the requested
Loan, that constitutes an Amortization Event, Servicer Termination Event,
Unmatured Servicer Termination Event or Unmatured Amortization Event; and
(d) the Facility Termination Date has not occurred.
2. The Borrower hereby requests that the Lender make a Loan on  _____, 20_____
(the “Borrowing Date”) as follows:
(a) Amount of Loan: $_____
(b) The Borrower requests that the Loan (which will initially accrue Interest at
the LIBO Rate) begin to accrued Interest at the  _____ Rate on  _____).
(c) If the Loan is a LIBO Loan, the Interest Period shall be (check period
elected):
 _____  28 days
 _____  one month
 _____  [_____] days (not to exceed 35 days)
3. Please disburse the proceeds of the Loan as follows:
[Apply $_____  to payment of Aggregate Unpaids due on the Borrowing Date]. [Wire
transfer $_____  to account no.  _____  at  _____  Bank, in [city, state], ABA
No.  _____, Reference:  _____].
In Witness Whereof, the Borrower has caused this Borrowing Request to be
executed and delivered as of this  _____ day of  _____,  _____.

 

 



--------------------------------------------------------------------------------



 



                  ABF Freight Funding LLC, as Borrower    
 
                By: ABF Freight System, Inc., its sole member    
 
           
 
  By:        
 
     Name:      
 
     Title:      

 

-2-



--------------------------------------------------------------------------------



 



Exhibit III
Jurisdiction of Organization of the Borrower Parties;
Places of Business of The Borrower Parties; Locations of Records;
Federal Employer Identification Number(s)
ABF Freight System, Inc.
Jurisdiction of Organization: Delaware
Principal places of business:
3801 Old Greenwood Road Fort Smith,
Arkansas 72903
Location(s) of Records:
3801 Old Greenwood Road Fort
Smith, Arkansas 72903
Federal employer identification number: 71-0249444
Legal, Trade & Assumed Names: ABF Freight System, Inc.
ABF Freight Funding LLC
Jurisdiction of Organization:      Delaware
Organization Number (if any): 4764479
Principal Place(s) of Business:     Ft. Smith, Arkansas
Location(s) of Records:     3801 Old Greenwood Road Fort Smith, Arkansas 72903
Federal Employer Identification Number: 27-1518269
Legal, Trade and Assumed Names: ABF Freight Funding LLC

 

 



--------------------------------------------------------------------------------



 



Exhibit IV
Names of Collection Banks and Segregated Account Banks; Lock-Boxes, Segregated
Accounts and
Collection Accounts

     
Master Collection Account
   
[***]
   
Account Number: [***]
   
 
   
Collection Accounts [***]
   
Account Number:
  [***]
 
   
[***]
   
Account Number:
  [***]
 
   
[***]
   
Account Number:
  [***]

Segregated Accounts
[To Be Attached]

 

 



--------------------------------------------------------------------------------



 



Exhibit V
Form of Compliance Certificate
To: SunTrust Robinson Humphrey, Inc., as Agent
This Compliance Certificate is furnished pursuant to Section 7.1(a)(iii) of that
certain Receivables Loan Agreement dated as of December 30, 2009 among ABF
Freight Funding LLC (the “Borrower”), ABF Freight System, Inc. (the “Servicer”),
SunTrust Bank and SunTrust Robinson Humphrey, Inc., as Agent (the “Agreement”).
The undersigned hereby certifies that:
1. I am the duly elected  _____  of Arkansas Best Corporation.
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
financial conditions of the Borrower and its Subsidiaries during the accounting
period covered by the attached financial statements.
3. I have calculated the Consolidated Net Worth (as such term is defined under
the Agreement) of the Parent and the Borrower as further set forth on Schedule I
hereto.
4. The examinations described in paragraphs 2 and 3 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event, Servicer Termination Event, Unmatured Servicer Termination
Event or Unmatured Amortization Event, as each such term is defined under the
Agreement, during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate[, except as set forth
in paragraph 5 below].
[5. Described below are the exceptions, if any, to paragraph 4 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:  _____]
The foregoing certifications, and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of  _____, 20_____.

                  By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

Schedule I to Compliance Certificate
Calculations of Consolidated Net Worth
[Attach Calculations of Consolidated Net Worth]

 

 



--------------------------------------------------------------------------------



 



Exhibit VI
[Reserved]

 

 



--------------------------------------------------------------------------------



 



Exhibit VII
Form of Monthly Report

 

 



--------------------------------------------------------------------------------



 



__________________ 2010

MONTHLY REPORT

                 
Seller:
  ABF Freight Funding LLC       Purchaser:   SunTrust Bank
Sevicer:
  ABF Freight System, Inc.       Administrator:   SunTrust Robinson Humphrey,
Inc.

Pursuant to Section 8.5 (a) of the Receivables Purchase Agreement, dated as of
December 28, 2009, as amended from time to time, among: ABF Freight Systems,
Inc., ABF Freight Fudning, LLC, SunTrust Bank, and SunTrust Robinson Humphrey,
Inc., the Servicer is required to prepare certain information each Calculation
Period regarding the Receivables. The undersigned, a duly authorized
representative of the Servicer, does hereby certify that the information
provided is true and as of the date hereof, to the best knowledge of the
undersigned, the Servicer has performed in all material respects all of its
obligations under the Receivables Loan Agreement.
ACCOUNTS RECEIVABLE ACTIVITY

              (in $)  
Beginning Outstanding Balance of all Receivables:
       
+ Net Credit Sales:
       
- Collections:
       
- Dilution:
       
- Write-offs:
       
- Recon Items:
       
+ Manual Adjustments:
       
Ending Outstanding Balance of all Receivables:
       
Active Accounts:
       

ACCOUNTS RECEIVABLE AGING

                                      Total               (in $)     (% of
Total)  
1-30 days past billing
                       
31-60 days past billing
                       
61-90 days past billing
                       
91-120 days past billing
                       
121-150 days past billing
                       
151-180 days past billing
                       
181+ days past billing
                       
Total
                       
 
  Diff:                

EXCESS CONCENTRATIONS

      Rating   Limit
Rated
  2.5% Non Rated   2.0%

                                                                     
Concentration Limit             Excess   Special Obligor   Rating     Rating    
%     Dollar     Balance     Concentration  
[***]
                    6.0 %                        
 
                                               
Top Obligors
                                               
 
                                               
Other Obligor concentrations
                                               
Canadian Obligors
                    5.0 %                        
Gvt. Receivables
                    2.0 %                        
Pmt Terms 31-60 days
                    40.0 %                                                    
Total Excess Concentrations        

          ABF Freight System, Inc.    
 
             
Name:
  ____________________    
Title:
  ____________________    
Date:
  ____________________    

RESERVE CALCULATION

         
Default Ratio
       
LTM Max. 3-Mo. Avg. Default Ratio
       
Loss Horizon Ratio
       
Loss Reserve
       
 
       
Dilution Ratio
       
LTM Avg. Dilution Ratio
       
LTM Max. 3-Mo. Avg. Dilution Ratio
       
Dilution Horizon Ratio
       
Dilution Reserve
       
 
       
Days Sales Outstanding Ratio
       
LTM Max Days Sales Outstanding Ratio
       
Prime Rate
       
Backup Servicing Rate
       
Yield Reserve
       
Servicing Reserve
       
Dynamic Calculation
       
Reserve Floor
    15.00 %
Reporting Frequency Modifier
       
Reserve Percentage
       
Required Reserve (RR)
       

NET POOL BALANCE

              (in $)  
Outstanding Receivables Balance
       
– Receivables >90 days past billing
       
– Bankrupt < 90 days past billing
       
– Unpermitted Foreign (Mexican)
       
– Disputes
       
– Unapplied Cash
       
– Unearned A/R
       
– Contra A/R
       
– Terms >60 days
       
– Other Ineligibles
       
Eligible Receivables
       
– Excess Obligor Concentrations
       
– Excess Canadian Concentrations
       
– Excess Government Concentrations
       
– Excess Payment Term Concentrations
       
Net Pool Balance (NPB)
       

INVESTED AMOUNT INFORMATION

              (in $)  
Aggregate Loan Amount (ALA) as of: ____________________
       
Facility Limit:
    75,000,000  
Borrowing Base:
       
Addtl Amt Avail. / (Required Paydown) as of: ____________________
       
Borrowing Base in Compliance as of: ____________________
       
 
       
Increases after ____________________
       
(Paydowns) after ____________________
       
Requested Increases on ____________________
       
ALA following Increase / Paydown as of: ____________________
       
Addtl Amt Avail. / (Required Paydown) as of: ____________________
       
Borrowing Base in Compliance as of: ____________________
       

AMORTIZATION EVENTS

                      Actual     In Compliance  
NPB - (ALA + RR) < 0
               
3M Avg. Default Rate > 1.00%
               
3M Avg. Delinquency Rate > 2.00%
               
3M Avg. Dilution Rate > 4.5%
               
Account Receivable Turnover < 10.0:1
               
Consolidated Tangible Net Worth Covenent
               

 

 



--------------------------------------------------------------------------------



 



Exhibit VIII
Form of Weekly Report

 

 



--------------------------------------------------------------------------------



 



______2010

WEEKLY REPORT

                 
Seller:
  ABF Freight Funding LLC       Purchaser:   SunTrust Bank
Sevicer:
  ABF Freight System, Inc.       Administrator:   SunTrust Robinson Humphrey,
Inc.

Pursuant to Section 8.5 (b) of the Receivables Purchase Agreement, dated as of
December 28, 2009, as amended from time to time, among: ABF Freight Systems,
Inc., ABF Freight Fudning, LLC, SunTrust Bank, and SunTrust Robinson Humphrey,
Inc., the Servicer is required to prepare certain information each Calculation
Period regarding the Receivables. The undersigned, a duly authorized
representative of the Servicer, does hereby certify that the information
provided is true and as of the date hereof, to the best knowledge of the
undersigned, the Servicer has performed in all material respects all of its
obligations under the Receivables Loan Agreement.
ACCOUNTS RECEIVABLE AGING

                                      Total               (in $)     (% of
Total)  
1-30 days past billing
                       
31-60 days past billing
                       
61-90 days past billing
                       
91-120 days past billing
                       
121-150 days past billing
                       
151-180 days past billing
                       
181+ days past billing
                       
Total
                       
 
  Diff:                

EXCESS CONCENTRATIONS

      Rating   Limit
Rated
  2.5% Non Rated   2.0%

                                                                     
Concentration Limit             Excess   Special Obligor   Rating     Rating    
%     Dollar     Balance     Concentration  
[***]
                    6.0 %                        
 
                                               
Top Obligors
                                               
 
                                               
Other Obligor concentrations
                                               
Canadian Obligors
                    5.0 %                        
Gvt. Receivables
                    2.0 %                        
Pmt Terms 31-60 days
                    40.0 %                                                    
Total Excess Concentrations        

          ABF Freight System, Inc.    
 
             
Name:
  _______    
Title:
  _______    
Date:
  _______    

RESERVE CALCULATION

         
Dynamic Calculation
       
Reserve Floor
    15.00 %
Reporting Frequency Modifier
       
Reserve Percentage
       
Required Reserve (RR)
       

NET POOL BALANCE

              (in $)  
Outstanding Receivables Balance
       
– Receivables >90 days past billing
       
– Other Ineligible Receivables (prior month end)
       
Eligible Receivables
       
– Excess Obligor Concentrations
       
– Excess Canadian Concentrations (prior month end)
       
– Excess Government Concentrations (prior month end)
       
– Excess Payment Term Concentrations (prior month end)
       
Net Pool Balance (NPB)
       

INVESTED AMOUNT INFORMATION

              (in $)  
Aggregate Loan Amount (ALA) as of: ______
       
Facility Limit:
    75,000,000  
Borrowing Base:
       
Addtl Amt Avail. / (Required Paydown) as of: ______
       
Borrowing Base in Compliance as of: ______
       
 
       
Increases after ______
       
(Paydowns) after ______
       
Requested Increases on ______
       
ALA following Increase / Paydown as of: ______
       
Addtl Amt Avail. / (Required Paydown) as of: ______
       
Borrowing Base in Compliance as of: ______
       

 

 



--------------------------------------------------------------------------------



 



Exhibit IX
Form of Prepayment Notice
ABF Freight Funding LLC
Prepayment Notice
dated ______________, 20__
for a prepayment on ________________, 20__

     
SunTrust Robinson Humphrey, Inc., as Agent
   
 
   
 
 
 
    

Attention:                                         ,
Fax No. ( )  _____ 
Ladies and Gentlemen:
Reference is made to the Receivables Loan Agreement dated as of December 30,
2009 (as amended, supplemented or otherwise modified from time to time, the
“Receivables Loan Agreement”) among ABF Freight Funding LLC (the “Borrower”),
ABF Freight System, Inc., as initial Servicer, SunTrust Bank, and SunTrust
Robinson Humphrey, Inc., as Agent. Capitalized terms defined in the Receivables
Loan Agreement are used herein with the same meanings.
1. The Borrower hereby requests that the Lender reduce the Aggregate Loan Amount
in an amount equal to $_____  the (“Aggregate Prepayment”) on [  _____, 20_____ 
Insert Date of prepayment which complies with Required Notice Period] (the
“Proposed Prepayment Date”).
2. All payments to SunTrust Bank must be made by 12:00 pm Eastern Time.
In Witness Whereof, the Borrower has caused this Prepayment Notice to be
executed and delivered as of this  _____  day of  _____,  _____.

                      ABF Freight Funding LLC, as the Borrower
 
                    By: ABF Freight System, Inc., its sole member
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit X
Form of Assignment and Acceptance
Dated ____________, 20__
Reference is made to the Receivables Loan Agreement dated as of December 30,
2009 (as amended heretofore, the “Agreement”) among ABF Freight Funding LLC (the
“Borrower”), ABF Freight System, Inc., as initial Servicer, SunTrust Bank (the
“Lender”) and SunTrust Robinson Humphrey, Inc., as Agent (the “Agent”). Terms
defined in the Agreement are used herein with the same meaning.
SunTrust Bank (the “Assignor”) and  _____  (the “Assignee”) agree as follows:
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Schedule 1 hereto of the Assignor’s rights and
obligations under the Agreement as of the date hereof, including, without
limitation, the Assignor’s Commitment as in effect as of the date hereof, and
the Loans, if any, owing to the Assignor on the date hereof.
2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Agreement or any
other instrument or document furnished pursuant thereto.
3. The Assignee (i) confirms that it has received a copy of the Agreement,
together with copies of the financial statements referred to in Section 7.1(a)
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement;
(iii) confirms that it has satisfied all the requirements applicable to an
assignee provided in the Agreement; (iv) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (v) agrees that it will perform, in
accordance with their terms, all of the obligations which by the terms of the
Agreement are required to be performed by it as a Lender; (vi) specifies as its
lending office the office (and address for notice) set forth beneath its name on
the signature pages hereof; and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the
Agreement and the Notes or such other documents as are necessary to indicate
that all such payments are subject to such taxes at a rate reduced by an
applicable tax treaty.
4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Agent for acceptance and recording by
the Agent. The effective date of this Assignment and Acceptance shall be the
date of acceptance thereof by the Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).
5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.
6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and fees with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate adjustments in payments under the
Agreement for periods prior to the Effective Date directly between themselves.
7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

                  SunTrust Bank, as Assignor    
 
           
 
  By:        
 
     Title:      
 
        ,  
 
     
 
as Assignee  
 
           
 
  By:         
 
     Title:      
 
                [Lending Office:]         [Address]    

Accepted this  _____  day of
 _____,  _____ by:
SunTrust Robinson Humphrey, Inc., as Agent

         
By:  
       
 
 Title:      

 

-2-



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance
Dated __________, ____

          AggregateCommitment/Loans   Amount of Commitment / Loans   Percentage
Assigned of for all Lenders   Assigned   Commitment/Loans
 
       
$                     
  $                                            %

 

 



--------------------------------------------------------------------------------



 



Schedule A
Documents to Be Delivered to the Agent
on or Prior to the Initial Loan
1. Executed copies of the Receivables Sale Agreement, duly executed by the
parties thereto.
2. Subordinated Note in favor of the Originator.
3. Executed copies of the Receivables Loan Agreement, duly executed by the
parties thereto complete with all Exhibits and Schedules thereto.
4. A certificate of the Secretary of the Originator, the Servicer and the
Borrower certifying:
(a) a copy of the resolutions of the Board of Directors of such Person certified
by its Secretary authorizing such Person’s execution, delivery and performance
of this Agreement and the other documents to be delivered by it hereunder;
(b) the names and signatures of the officers authorized on its behalf to execute
this Agreement and any other documents to be delivered by it hereunder;
(c) a copy of such Person’s By-Laws or Operating Agreement, as applicable;
(d) such Person’s articles or certificate of incorporation or formation, as
applicable, certified by the secretary of state of its jurisdiction of
incorporation or formation on or within thirty (30) days prior to the initial
Loan; and
(e) a good standing certificate for such Person issued by the secretary of state
of its state of incorporation/formation.
5. Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against the Originator and the Borrower from its jurisdiction of organization
and from the jurisdiction where its chief executive office is located.
6. UCC financing statements in form suitable for filing under the UCC naming
each of the Originator and the Borrower, as a debtor, and Agent, as secured
party or total assignee.
7. UCC termination statements, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by the Borrower or the Originator, together
with authorization to file the same.
8. Executed copies of the Collection Account Agreement for the Master Collection
Account.
9. Opinions of legal counsel for the Borrower Parties reasonably acceptable to
the Agent:
(a) Enforceability, Non-Contravention and Corporate Matters
(b) True Sale/Non-consolidation
(c) UCC Opinion
(d) In House Counsel Opinion
10. Certificates of the chief financial officer or treasurer of the Originator
as to the absence of an Amortization Event or an Unmatured Amortization Event
under the Receivables Sale Agreement, a certificates of the chief financial
officer or treasurer of Borrower as to the absence of an Amortization Event, a
Servicer Termination Event, an Unmatured Servicer Termination Event or an
Unmatured Amortization Event under the Receivables Loan Agreement
11. The Fee Letter, duly executed by each of the parties thereto.
12. Borrowing Request, duly executed by Borrower.

 

 